Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 1 of 64 PageID #: 5345




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


   BRITISH TELECOMMUNICATIONS PLC,
   and BT AMERICAS, INC.,

                               Plaintiffs,

          V.                                         C. A. No. 18-1018-CFC-MPT

   FORTINET, INC.,

                               Defendant.


                              REPORT AND RECOMMENDATION

   I.     INTRODUCTION

          On July 10, 2018, British Telecommunications pie and BT Americas,lnc.

   (collectively, "BT") brought this action against defendant Fortinet, Inc. ("Fortinet")

   alleging infringement of U.S. Patent Nos. 7,159,237 ("the '237 Patent"); 7,895,641 ("the

   '641 Patent") ; 7,774,845 ("the '845 Patent"); 7,693,971 ("the '971 Patent"); and

   7,370 ,358 ("the '358 Patent") .1 On July 24, 2020, the parties filed a Joint Claim

   Construction Chart,2 a Joint Claim Construction Brief on November 2, 2020, and

   November 13, 2020 an Amended Joint Claim Construction Chart ("Amended JCCC").3

   The court held a Markman hearing on November 18, 2020. 4 The court recommends

   that the District Court adopt the constructions as set forth below.

   II.    THE PATENTS-IN-SUIT

          The '237 and '641 patents, titled "Method and System for Dynamic Network

          1
              0.1. 1.
          2
              0.1. 87.
          3
              0 .1. 117.
          4
              See Minute Entry for Markman Hearing, Nov. 18, 2019.
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 2 of 64 PageID #: 5346




   Intrusion Monitoring, Detection and Response," are related and share a common written

   description. 5 The Abstract of those patents recites:

         A probe attached to a customer's network collects status data and other
         audit information from monitored components of the network, looking for
         footprints or evidence of unauthorized intrusions or attacks. The probe
         filters and analyzes the collected data to identify potentially
         security-related events happening on the network. Identified events are
         transmitted to a human analyst for problem resolution. The analyst has
         access to a variety of databases (including security intelligence databases
         containing information about known vulnerabilities of particular network
         products and characteristics of various hacker tools, and problem
         resolution databases containing information relevant to possible
         approaches or solutions) to aid in problem resolution . The analyst may
         follow a predetermined escalation procedure in the event he or she is
         unable to resolve the problem without assistance from others. Various
         customer personnel can be alerted in a variety of ways depending on the
         nature of the problem and the status of its resolution. Feedback from
         problem resolution efforts can be used to update the knowledge base
         available to analysts for future attacks and to update the filtering and
         analysis capabilities of the probe and other systems. 6

          The '845 patent, titled "Computer Security System," is described in its Abstract

   as:

         A computer security system for use in a network environment comprising
         at least a plurality of user computers arranged to communicate over a
         network, the system comprising a warning message exchange system
         operable to allow the communication from the user computers of warning
         messages relating to suspect data identified as a possible security threat;
         a message counting system operable to maintain a count for every
         particular piece or set of suspect data based on the number of warning
         messages communicated relating thereto ; and network security means
         operable to act against any particular piece or set of suspect data for
         which the count maintained therefor exceeds at least one threshold
         value. 7


          5
            D.I. 117 at 2 n.1, 4, n.2. The court will cite to the '237 patent's written
   description when discussing terms appearing in both the '237 and '641 patents. For
   terms only appearing in the '641 patent, its written description is cited.
          6
            '237 patent, Abstract.
          7
            '845 patent, Abstract.

                                                2
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 3 of 64 PageID #: 5347




          The '971 patent, titled "Distributed Policy Based System Management with Local

   Management Agents Responsible for Obtaining and Storing Policies Thereat," is

   described by its Abstract as:

          A computer network is managed by policies . This allows selections to be
          made from a range of control options and optionally to be based on locally
          available system information. Policy-based management is distributed
          across the system and is handled locally by management agents allowing
          control of a sub-network. As a result of a distributed policy-based
          management system is provided which allows additional flexibility of
          control. 8

          The '358 patent, titled "Agent-Based Intrusion Detection System ," is described

   by its Abstract as:

          A computer security system uses a plurality of co-operating software
          agents to protect a network against attack. Individual agents at each
          node the network co-operatively act to detect attacks and to share attack
          signatures and solutions via a message exchange mechanism. A global
          internal measurement of the overall health of the group of agents may be
          used as an indicator of a possible attack. In larger networks, the agents
          may be formed a plurality of separate autonomous groups, with a
          common group identity being automatically maintained by the message
          passing mechanism. Individual groups may be located by a system
          designer in separate cells or domains within the network, so that if one
          cell becomes compromised the rest of the network is not affected .9

   Ill.   LEGAL STANDARDS

          "It is a bedrock principle of patent law that the claims of a patent define the

   invention to which the patentee is entitled the right to exclude ."10 '"[T]here is no magic

   formula or catechism for conducting claim construction .' Instead , the court is free to

   attach the appropriate weight to appropriate sources 'in light of the statutes and policies



          8
            '971 patent, Abstract.
          9
            '358 patent, Abstract.
          10
             Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed . Cir. 2005) (en bane) .

                                                3
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 4 of 64 PageID #: 5348




   that inform patent law."' 11 Construing the claims in a patent is a question of law. 12

          "The words of a claim are generally given their ordinary and customary meaning

   as understood by a person of ordinary skill in the art [("POSITA")] when read in the

   context of the specification and prosecution history." 13 "[T]he ordinary and customary

   meaning of a claim term is the meaning that the term would have to a [POSITA] in the

   art in question at the time of the invention, i.e., as of the effective filing date of the

   patent application." 14 A POSITA "is deemed to read the claim term not only in the

   context of the particular claim in which the disputed term appears, but in the context of

   the entire patent, including the specification." 15 "[T]he specification is always highly

   relevant to the claim construction analysis. Usually, it is dispositive; it is the single best

   guide to the meaning of a disputed term." 16


          11
             SoftView LLC v. Apple Inc., C.A. No. 10-389 (CONSOLIDATED) , 2013 WL
   4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips, 415 F.3d at 1324).
          12
             Markman v. Westview Instruments, Inc., 52 F.3d 967, 977-78 (Fed. Cir. 1995),
   affd, 517 U.S. 370, 388-90 (1996) .
          13
             Thomer v. Sony Computer Entm't Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir.
   2012) (citing Phillips, 415 F.3d at 1313); see also Phillips, 415 F.3d at 1313 ("We have
   made clear ... that the ordinary and customary meaning of a claim term is the meaning
   that the term would have to a person of ordinary skill in the art in question at the time of
   the invention, i.e., as of the effective filing date of the patent application." (citing
   lnnova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed.
   Cir. 2004)).
          14
             Phillips, 415 F.3d at 1313.
          1s Id.
          16
             Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed . Cir. 1996).
   This court has previously observed:

          Section 112(b) of Title 35 provides that "[t]he specification shall conclude
          with one or more claims[.]" This language makes clear that the
          specification includes the claims asserted in the patent, and the Federal
          Circuit has so held. See Markman, 52 F.3d at 979 ("Claims must be read
          in view of the specification, of which they are part"). The Federal Circuit
          and other courts, however, have also used "specification" on occasion to

                                                  4
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 5 of 64 PageID #: 5349




           "There are only two exceptions to this general rule: 1) when a patentee sets out

   a definition and acts as his own lexicographer, or 2) when the patentee disavows the

   full scope of a claim term either in the specification or during prosecution." 17

           "To act as its own lexicographer, a patentee must 'clearly set forth a definition of

   the disputed claim term ' other than its plain and ordinary meaning." 18 "It is not enough

   for a patentee to simply disclose a single embodiment or use a word in the same

   manner in all embodiments , the patentee must 'clearly express an intent' to redefine the

   term. "19

           Disavowal must also be clearly expressed. 20

           "Where the specification makes clear that the invention does not include a
           particular feature , that feature is deemed to be outside the reach of the
           claims of the patent, even though the language of the claims, read without
           reference to the specification , might be considered broad enough to
           encompass the feature in question." SciMed Life Sys. , Inc. v. Advanced
           Cardiovascular Sys., Inc., 242 F.3d 1337, 1341 (Fed . Cir. 2001) . "The
           patentee may demonstrate intent to deviate from the ordinary and
           accustomed meaning of a claim term by including in the specification


           refer to the written description of the patent as distinct from the claims.
           See, e.g. , id. ("To ascertain the meaning of claims, we consider three
           sources: The claims , the specification , and the prosecution history.").

   /PC Sys., Inc. v. C/oud9 Techs. LLC, C.A. No. 16-443-CFC, 2018 WL 5342654 , at *1
   n.1 (D. Del. Oct. 29, 2018) . As did the court in /PC Sys., this Report and
   Recommendation will refer to the portion of the specification that is not the claims as
   "the written description" to avoid confusion.
          17
             Thomer, 669 F.3d at 1365 (citing Vitronics , 90 F.3d at 1580).
          18
             Id. (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed.
   Cir. 2002)) .
          19
             /d. (quoting Helmsderferv. Bobrick Washroom Equip. , Inc. , 527 F.3d 1379,
   1381 (Fed. Cir. 2008)).
          20
             See Omega Eng'g, Inc. v. Raytek Corp., 334 F.3d 1314, 1325-26 (Fed. Cir.
   2003) ("[F]or prosecution disclaimer to attach , our precedent requires that the alleged
   disavowing actions or statements made during prosecution be both clear and
   unmistakable. ").

                                                  5
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 6 of 64 PageID #: 5350




          expressions of manifest exclusion or restriction, representing a clear
          disavowal of claim scope." Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d
          1313, 1325 (Fed . Cir. 2002) .21

          The court cautioned , however, "[i]t is ... not enough that the only embodiments,

   or all of the embodiments contain a particular limitation. We do not read limitations

   from the specification into claims; we do not redefine words . Only the patentee can do

   that. To constitute disclaimer, there must be a clear and unmistakable disclaimer."22

          Additionally, "a 'patentee's statements during reexamination[, including during an

   IPR proceeding ,] can be considered during claim construction , in keeping with the

   doctrine of prosecution disclaimer."'23 In contrast, a petitioner's statements during IPR

   are not afforded similar weight. 24

          Finally, the court may consider extrinsic evidence, which "consists of all evidence

   external to the patent and prosecution history, including expert and inventor testimony,

   dictionaries, and learned treatises." 25 "Extrinsic evidence is to be used for the court's

   understanding of the patent, not for the purpose of varying or contradicting the terms of


          21
             Id. at 1366.
          22
             Id. at 1366-67.
          23
             Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1360, 1361 (Fed . Cir. 2017)
   (quoting Krippelz v. Ford Motor Co. , 667 F.3d 1261 , 1266 (Fed. Cir. 2012)); see also
   Seachange Int'/, Inc. v. C-COR, Inc. , 413 F.3d 1361 , 1372-73 (Fed. Cir. 2005) ("Where
   an applicant argues that a claim possesses a feature that the prior art does not possess
   in order to overcome a prior art rejection , the argument may serve to narrow the scope
   of otherwise broad claim language.") (citations omitted) ; Omega Eng'g, 334 at 1324
   ("As a basic principle of claim interpretation , prosecution disclaimer promotes the public
   notice function of the intrinsic evidence and protects the public's reliance on definitive
   statements made during prosecution.").
          24
             See Iris Corp. Berhad v. United States, 147 Fed. Cl. 160, 166 n.3 (Fed . Cl.
   2020) (rejecting patentee's argument that petitioner's IPR statements constitute intrinsic
   evidence, and instead finding petitioner's statements to be extrinsic evidence
   unpersuasive for claim construction).
          25
             Phillips, 415 F.3d at 1317.

                                                6
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 7 of 64 PageID #: 5351




   the claims."26 "The construction that stays true to the claim language and most naturally

   aligns with the patent's description of the invention will be, in the end, the correct

   construction. "

   IV.    AGREED-UPON CONSTRUCTIONS

          The parties agree on the construction of the following terms: 27

                     Claim Term                                 Agreed Construction

    a. "each agent corresponding with other           each agent corresponding with other
    agents in its respective group but not with       agents in its respective group but not with
    agents in other groups, a                         agents in other groups, via a
    message-exchange system including the             message-exchange system including the
    exchange of group specific tags"                  exchange of group specific tags

    '358 patent claim 26
    b. "maintaining and tracking groupwide            maintaining and tracking groupwide
    measures of agent status or behavior              measures of agent status or behavior;
    comparing actual behavior patterns of the
    measure for a given group with known              comparing actual behavior patterns of the
    normal behavior patterns"                         measure for a given group with known
                                                      normal behavior patterns
    '358 patent claim 26

    c. "multi-stage analysis"                         plain meaning

    '237 patent claims 2, 6, 22 , 23, 27 , 31

    '641 Patent Claims 2, 6




          26
               Markman, 52 F.3d at 981 .
          27
               D.I. 119; D.I. 119-1.

                                                  7
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 8 of 64 PageID #: 5352




    d. "post-filtering residue, wherein the           status data that undergoes negative and
    postfiltering residue is data neither             positive filtering, but is neither discarded
    discarded nor selected by filtering" /            by such negative filtering nor selected by
    "post-filtering residue, wherein the              such positive filtering
    post-filtering residue is neither discarded
    nor selected by the filtering"

    '237 patent claims 1, 18, 26

    '641 Patent Claims 1, 18

    e. "agents"                                       software programs that can make
                                                      determinations to act
    '971 Patent Claims 12, 17-19

    '358 Patent Claims 26, 35, 50

    f. "group specific tags"                          plain meaning

    '358 Patent Claim 26, 50


          The court recommends accepting the parties' agreed-upon constructions for

   purposes of this litigation.

   V.     DISPUTED TERMS NOT CONSTRUED

          Fortinet contends five disputed terms are indefinite.28 Recognizing Judge

   Connelly's practice to address indefiniteness outside the claim construction process,

   the parties agreed not to brief indefiniteness arguments. 29




          28
             See 0.1. 87 at 8 ("filtering"), 13 ("cross-probe correlation"), 21 ("substantially
   equal to or greater than"), 31 ("each of the policies are locally stored"), 33 ("normal
   behavior patters"/ "expected behavior patterns").
          29
             Id. at 8 n.6 (citing HIP, Inc. v. Hormel Foods Corp., C.A. No. 18-615-CFC,
   2019 WL 2579266 (D. Del. June 24, 2019)) .

                                                  8
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 9 of 64 PageID #: 5353




   VI.    COURT'S CONSTRUCTION OF DISPUTED CLAIM TERMS 30

               Disputed Terms Appearing in Both the '237 Patent and '641 Patent

          Disputed terms "status data," "dynamically," and "probe" appear in the both the

   '237 and '641 patents.

          1.        "status data" ('237 patent, claims 1, 2, 6, 10, 14, 16, 18, 22-27 , 31 , 35 , 41 ;
                    '641 patent, claims 1, 2, 6, 10, 14, 16)

                    a.     BT's proposed construction : "data extracted from or generated
                           about the traffic or system processing it that is informative as to the
                           status of the network and its components"

                    b.     Fortinet's proposed construction : "data extracted from or
                           generated about the traffic or system processing the data that
                           reflects the conditions of the network and its components at a given
                           time"

                    c.     Court's construction: "data extracted from or generated about the
                           traffic or system processing it that is informative as to the status of
                           the network and its components"

          The parties dispute whether "at a given time" should be part of the definition of

   "status data," and whether "status data" "reflects the condition of the network," language

   suggested by Fortinet. 31

          BT argues "at given time" excludes the preferred embodiment and improperly

   narrows the term because the written description allows, but does not require ,

   consideration of time. 32 It points to Table 6 of the '237 patent as providing "Attacker IP"

   and "Sentry IP" as examples of "status data" that would be excluded by "at a given time"




          30
               Each proposed construction is taken from the Amended JCCC. See D.I. 119-
   1.
          31   Markman Tr. at 21 :17-22.
          32
               D.I. 117 at 2-3 ; Markman Tr. at 44 :5-45 :5.

                                                    9
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 10 of 64 PageID #: 5354




   because each has no temporal element. 33 Next, it contends defining "status data" to

   "reflect[] the condition of the network," erroneously takes a retrospective view of the

   condition of the network affer something has happened that affected the condition of

   the network.34 That definition should be rejected because the written description and

   claims purportedly focus on identification of potential security issues that can be

   addressed before the condition of the network is affected .35

          Conversely, Fortinet maintains its proposed construction is supported by the

   intrinsic record and BT's proposed construction should be rejected for impermissibly

   broadening claim scope .36

          In support of "at a given time ," Fortinet's brief suggests a distinction between a

   precise moment in time and a period of time : "a sentry message may communicate

   information regarding status over a period of time, but the status data itself relays a

   monitored component's status at a given time." 37 At Markman , Fortinet clarified that "at

   a given time" does not imply a dispute as to whether the timing is retrospective ,

   prospective, or present tense ; rather, it reflects Fortinet's position that "status data" has

   a temporal connotation. 38 Fortinet revealed the parties' disagreement on this point is

   BT's position that certain purported examples of "status data" in Table 6 , specifically IP



          33
             D.I. 117 at 2-3. As discussed below, the only reference to Table 6 in the
   written description explains: "TABLE 6 of Appendix C suggests other information that
   might be included in such a [sentry] message." '237 patent at 8:66-9:1 .
          34
             Markman Tr. at 21 :22-22:1 .
          35
             Id. at 22 : 1-6.
          36
             D.I. 117 at 3.
          37
             Id. at 8 (emphasis in original). All emphases added unless otherwise
   specified, as here .
          38
             See Markman Tr. at 36:99-18.

                                                 10
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 11 of 64 PageID #: 5355




   addresses, do not have a temporal connotation. 39 Fortinet asserts BT made

   representations during IPR disclaiming an IP address, and like data, as being "status

   data. "40 Thus, the parties' dispute over "at a given time" is whether the intrinsic

   evidence requires "status data" to have a temporal connotation.

          A dispute over whether "status data" "reflects the conditions of the network and

   its components" remains as well. BT asserts "status data" is not restricted to identifying

   events that have happened because "status data" can also be used to identify potential

   events.

          "Status data" is recited in the following limitations of representative claim 1 of the

   '237 patent:

          1 . A method of operating a probe as part of a security monitoring system
          for a computer network, comprising:

                   a) collecting status data from at least one monitored component of
                   said network;

                   b) analyzing status data to identify potentially security-related
                   events represented in the status data[.]41

          Those limitations are similarly described in the Abstract and Summary of the

   Invention:

          A probe attached to a customer's network collects status data and other
          audit information from monitored components of the network, looking for
          footprints or evidence of unauthorized intrusions or attacks. The probe
          filters and analyzes the collected data to identify potentially
          security-related events happening on the network.42



          39
               Id. at 40:16-23; see also id. at 45:14-46:9.
          40
               0.1. 117 at 6.
          41
               '237 patent, claim 1.
          42
               Id., Abstract.

                                                  11
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 12 of 64 PageID #: 5356




         The present invention offers methods and systems for dynamic network
         intrusion monitoring, detection and response . . . . [which] ... may be
         used to deploy and provide a managed security monitoring service . ..
         that monitors a customer's network activity using a probe or "sentry"
         system, collects status data from monitored components, filters or
         otherwise analyzes the collected data for activity possibly implicating
         security concems[.]"43

         The written description also states "[p]robe/sentry system 2000, which can be

   implemented in software or hardware or a combination of software and hardware,

   monitors sensors attached to customer network 1000 for evidence of potential security-

   related events happening on network 1000,"44 and the "probe/sentry system 2000 can

   monitor an collect information from any network component ... that can be configured

   to send or provide to it status data concerning the status of the network 1000 and its

   components. "45

          No temporal connotation is explicitly stated in the claims, the above-quoted

   citations, or elsewhere in the written description. Fortinet argues, however, that BT's

   IPR statements preclude construing "status data" to include data, including IP

   addresses, which have no temporal connotation . There, BT stated:

         Although status data is not limited to what is shown in Table 6, its breadth
         is not unlimited. Status data tells something about the condition of the
         system and carries meaning.

         Data carried in traffic may certainly be status data. Petitioner, however,
         appears to imply that all traffic data is status data, which is not accurate.
         By way of example, unstructured ASCII data, as discussed in Warshaw, is
         not status data ... (because it] does not convey a meaning that is
         informative as to the status of the operation of the network or its
         components. Therefore, the claim term '"status data" is correctly


         43
              Id. at 1:47-55.
         44
              Id. at 4:48-52.
         45
              Id. at 4:58-63.

                                              12
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 13 of 64 PageID #: 5357




           interpreted to exclude unstructured ASCII data or other data fragments
           that do not have an independent substantive meaning that actually bears
           on status. "46

           BT argues the italicized language does not exclude IP addresses because an IP

   address can have a an independent substantive meaning that actually bears on status.

   For instance , whether an IP address had been seen many times before without incident

   or, conversely, has it been previously associated with malicious traffic. 47 The IPR

   declaration of BT's expert, Dr. Wenke Lee, states Table 6 exemplifies status data that

   might be included in a sentry message and a gateway message derived therefrom .48

   Dr. Lee also explained he and Fortinet's expert, Dr. Reddy, agreed the fields in Table 6

   contain status data , but that he disagreed with Dr. Reddy that all traffic data, including

   unstructured ASCII data , is "status data," because "unstructured ASCII data does not

   convey a meaning which is informative as to the status of the operation of the network

   or its components. "49 Based on the evidence presented , the court finds BT did not

   unambiguously disclaim IP addresses as "status data."

           Absent disclaimer, Fortinet also insists the intrinsic record supports its position .

    Fortinet contends Table 6 is not an exemplary list of "status data ," but a list of fields that


           46
              D.I. 90-1 , Ex. W (BT Preliminary Response) at JA-0001959-60.
           47
              D.I. 117 at 9. Fortinet agrees the answer in response to such question would
   be status data, but argues an address standing alone would not. Markman Tr. 41 : 12-
   42: 1. As discussed below, the court finds items listed in Table 6, including an IP
   address, are examples of "status data."
           48
              D.I. 90-1, Ex. X (Lee Deel.) at 1J 54 .
           49
              Id. , Ex. X (Lee Deel.) at 1J 55-56. Although Fortinet's IPR statements are not
   intrinsic evidence, see Iris Corp. Berhard v. United States, 147 Fed . Cl. 160, 166 n.3
   (Fed . Cl. 2020) , the court notes Fortinet argued to the PTAB that: "The '237 patent
   includes 'IP address of the device that invoked this attack' as an example of status
   data. FT-1001 21 :61-62 (Table 6)." D.I. 90-1 , Ex. U ('237 Patent IPR Petition) at JA-
   0001827.

                                                  13
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 14 of 64 PageID #: 5358




    may be included in "sentry messages"-as distinct from "status data"-which are

   generated by the communications and resource coordinator 2060 (part of probe/sentry

   system 2000) and sent to a secure operations center ("SOC") to inform the SOC of

    potential security events. 50 The court agrees that sentry messages are distinct from

   "status data," but disagrees that Table 6 is not an exemplary list of "status data."

          The written description provides "an exemplary embodiment of the probe/sentry

   system" wherein data is collected, collated, and then "filtered by positive filtering

   subsystem 2030, which selects possibly interesting information and forwards it to

   communications and resource coordinator 2060." 51 "Communications and resource

   coordinator 2060 creates sentry messages out of the interesting status data and

   forwards those messages on to gateway system 4000[.]"52 "[E]ach sentry message has

   a sentry identification number . .. as well as a message identification number

   (identifying the type of problem). (TABLE 6 . .. suggests other [possibly interesting]



          50
              0 .1. 117 at 7 (citing '237 patent at 8:60-9:6). Fortinet also relies on extrinsic
   evidence as support. Because the patent does not explicitly define "status data,"
   Fortinet contends it is appropriate to consult a nontechnical dictionary which merely
   defines the single word "status" as meaning: "1 : the condition of a person or thing in
   the eyes of the law[;] 2a: position or rank in relation to others .. . b: relative rank in a
   hierarchy of prestige .. .[; and] 3: state of affairs[.]" See id. at 5 (citing 0.1. 118-1, Ex.
   2. (Merriam-Webster's Collegiate Diet. , 10th Ed. (1999)) at JA-0003088) . In its sur-
   reply, Fortinet offered another nontechnical dictionary defining "status," in connection
   with social media or a patient's health as referring to "a particular time. " Id. at 11 n.7
   (citing one definition of "status" found in the online Cambridge Dictionary at
   https://dictionary.cambridge.org/us/dictionary/english/status). The court finds those
   dictionaries are not helpful in the construction of "status data."
           51
              '237 patent at 8:35-50. The filtering process also includes a negative filtering
   subsystem which discards uninteresting information and sends "residue" data that is
   neither discarded as uninteresting, or selected out as interesting, to an anomaly engine
   for further analysis. Id. at 8:50-57.
           52
              Id. at 8:60-62.

                                                 14
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 15 of 64 PageID #: 5359




   information that might be included in such a [sentry] message)." 53 The "other

   information" listed in Table 6, including an IP address, is "status data" that might be

   included in a sentry message. For instance, an IP address known to be associated with

   malicious traffic. 54 The court therefore determines "status data" may include an IP

   address.

          Because the parties agree an IP address does not have a temporal connotation ,

   and is described as among the possibly interesting status data included in a sentry

   message, the court determines there is no requirement that "status data" has a

   temporal connotation. Thus, Fortinet's proposal to construe the term to include "at a

   given time" is rejected .

          The court also determines it is not required that "status data" "reflects the

   conditions of the network and its components." "Status data" is not restricted to data

   having a temporal connotation and can be used not only to identify events that have

   already occurred affecting network conditions, but also potential events. The patent

   repeatedly speaks to those "potential ," or "possible," events .55

          Extrinsic evidence also aids the court's understanding of the proper construction


          53
              Id. at 8:63-9: 1.
          54
              See, e.g. , id. at 9:22-27 ("Network response subsystem 2070 can .. . process
   and execute requests . .. to not allow a certain IP address to access the customer's
   network[.]").
           55
              See, e.g. , id. , claim 1, Abstract, 1:47-55, 4:48-52 , 4:48-63 . The court's
   determination is not undermined by BT's IPR response that "[s]tatus data tells us
   something about the condition of the system and carries meaning," 0.1. 90-1, Ex. Wat
   JA-0001959, or its brief stating "[e]ach field within Table 6 identified by BT is a self-
   sufficient example of status data because each (individually, as well as collectively)
   informs as to the condition of the system and/or traffic within it." 0.1. 117 at 8 (footnote
   omitted). Neither statement is a clear disavowal, or argument, that requires adopting
   Fortinet's proposed construction .

                                                 15
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 16 of 64 PageID #: 5360




   of "status data." The United States Patent & Trademark Office Glossary defines "status

   data" as "data that represent conditions of data, digital data processing systems,

   computers, peripherals, memory, etc," 56 i.e., not only the "conditions of the network."

   The glossary applies to Class 709, which is identified as applicable to the '237 patent

   on its face. 57 This broad definition encompasses conditions of data, including an IP

   address filtered out before it could change the condition of the network, is not limited to

   conditions of the network, and says nothing suggesting a temporal connotation.

          Thus, the court recommends construing "status data" to mean: "data extracted

   from or generated about the traffic or system processing it that is informative as to the

   status of the network and its components."

          2.     "dynamically" ('237 patent, claims 1, 2, 6, 10, 14, 16, 18, 22-27, 31, 35,
                 39, 41; '641 patent, claims 1, 2, 6, 10, 14, 16)

                 a.     BT's proposed construction: "during actual operation, rather than
                        offline"

                 b.     Fortinet's proposed construction: "during actual operation"

                 c.     Court's construction: "during actual operation, rather than offline"

          This term appears in element "e)" of representative claim 1 of the '237 patent:

          A system for operating a probe as part of a security monitoring system for
          a computer network, the system comprising ... e) dynamically modifying
          an analysis capability of said probe during operation thereof based on
          said received feedback 58

          The only difference between the parties' proposed constructions is whether the


          56
              D.I. 118-1, Ex. 1 (Classification Definitions, Class 709, Electrical Computers
   And Digital Processing Systems: Multicomputer Data Transferring , Section 1-Class
   Definition) at JA-0003053.
           57
              See '237 patent at (52) U.S. Cl., (58) Field of Classification Search.
           58
              '237 patent, claim 1.

                                                16
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 17 of 64 PageID #: 5361




   proper construction includes "rather than offline." The parties identify the same two

   passages from the written description in support of their respective constructions:

          [T]he service may be customized, either dynamically or offline, to
          accommodate network-specific needs and to reflect feedback received
          about the demonstrated efficacy of a real world response to an actual
          event. 59

          The software and filters of probe/sentry system 2000 , in a preferred
          embodiment, may be adaptive or, alternatively, may be manually updated
          offline or dynamically (that is, during actual operation). 60

          The claim language and written description support the parties' proposed

   constructions of "dynamically" as meaning "during actual operation ," as well as BT's

   inclusion of "rather than offline" in its definition. Each written-description citation refers

   to customization (or manual updating) as alternatively occurring offline or dynamically.

   The claim language specifies dynamic modification occurs during the operation of the

   probe. The probe, however, does not operate when the system is offline or in idle

   mode. The written description elucidates the analysis capability of the probe can be

   manually updated offline, or "dynamically" updated "during actual operation" without

   having to take the system offline. 61

          Therefore, the court recommends construing "dynamically" to mean "during

   actual operation , rather than offline."


          59
             Id. at 2:23-26.
          60
             Id. at 5:27-29.
          61
             Fortinet's argument that BT's IPR responses to an anticipation rejection based
   on prior art disclosing "dynamically modifying an analysis capability of the probe during
   operation thereof based on the received feedback," D.I. 117 at 13-14 (citing D.I. 90-1 ,
   Ex. Wat JA-1935-36 (BT IPR Response), is not persuasive. During the IPR, there was
   no unambiguous disavowal concerning the term "dynamically" as its definition was not
   at issue, and the patentee distinguished other aspects of the reference. See D.I. 89 ,
   Ex. Q at JA-1549.

                                                 17
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 18 of 64 PageID #: 5362




         3.       "probe" ('237 patent, claims 1, 6, 10, 14, 18, 22-26, 31, 35, 39; '641
                  patent, claims 1, 6, 10, 14)

                  a.     BT's proposed construction: "a probe is a system that collects data
                         from one or more network components to which it is attached,
                         filters or otherwise analyzes the data that has been collected,
                         transmits noteworthy information, and receives feedback in order to
                         update its capabilities of analysis"

                  b.     Fortinet's proposed construction: "a discrete software or hardware
                         component that performs an initial scan and analysis of traffic of at
                         least one network component to which it is attached"

                         Alternatively, Fortinet proposes the following modification of BT's
                         construction: "a probe is a discrete component that collects data
                         from one or more network components to which it is attached,
                         filters or otherwise analyzes the data that has been collected,
                         transmits noteworthy information, and receives feedback in order to
                         update its capabilities of analysis"

                  c.     Court's construction: "a probe is a discrete component that collects
                         data from one or more network components to which it is attached,
                         filters or otherwise analyzes the data that has been collected,
                         transmits noteworthy information, and receives feedback in order to
                         update its capabilities of analysis"

         Representative claim 1 of the '237 patent recites:

         1. A method of operating a probe as part of a security monitoring system
         for a computer network, comprising:

                  a) collecting status data ... ;

                  b) analyzing status data .. . , wherein the analysis includes filtering
                  .. . '

                  c) transmitting information . .. about said identified events to an
                  analyst associated with said security monitoring system;

                  d) receiving feedback at the probe .. . ; and

                  e) dynamically modifying an analysis capability of said probe .. .. 62


         62
              '237 patent, claim 1.

                                                 18
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 19 of 64 PageID #: 5363




          Claim 18 of the '237 patent recites:

          A security monitoring system for a computer network comprising:

                   (1) a plurality of sensors .. . ;

                   (2) at least one secure operations center ... ; and

                   (3) at least one probe [configured to perform the same collecting,
                   analyzing, transmitting, receiving, and modifying steps recited in
                   claim 1]. 63

          Claim 26 of the '237 patent recites "A computer-readable medium whose

   contents contain a computer system to operate a probe as part of a security monitoring

   system for a computer network, by performing [he same collecting, analyzing,

   transmitting, receiving, and modifying steps recited in claim 1]."64 Independent claim 1

   of the '641 patent similarly recites "[A] system for operating a probe as part of a security

   monitoring system for a computer network[.]"65

          The parties' constructions each track the language of representative claim 1

   specifying the probe collects, filters, transmits, and receives certain information.

    Fortinet's alternative proposal is identical to BT's proposed construction with the

   exception of changing "a probe is a system" to "a probe is a discrete component."

   Thus, the parties' dispute is whether "probe" should be construed as a distinct

   component, as Fortinet submits, or whether a "probe" is itself a system of multiple

   components which could in turn consist of multiple probe systems, as BT proposes.

           BT argues Fortinet's position is refuted by Figure 2 of the '237 patent, described



          63
               '237 patent, claim 18.
          64
               Id., claim 26 .
          65
               '641 patent, claim 1.

                                                       19
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 20 of 64 PageID #: 5364




   as "a system overview of an exemplary embodiment of a probe/sentry system[,]" and

   illustrating labeled-subsystems that perform the functions of a probe/sentry system. 66 It

   also asserts the claims define a "probe" as comprised of the subsystems in Figure 2. 67

   For instance, claims 1 and claim 18 of the '237 patent each recite a probe performing ,

   or configured, for five steps, i.e., collect, analyze , transmit, receive, and modify. BT

   reasons a "probe" is necessarily a system because it contains all the subsystems for

   the five steps.68 The court disagrees.

          The claims recite a "security monitoring system" of which a "probe" is "a part," not

   that a "probe" is itself a system . Claim 18, "[a] security monitoring system . . .

   comprising ," specifically recites "at least one probe," i.e., a singular unit. 69 Moreover, as

   Fortinet correctly described at Markman , mere recitation of five enumerated functions

   attributed to the probe does require the probe itself to be more than a singular unit. For

   instance, a cell phone or printer can perform multiple functions but each are

   nevertheless a single, discrete, unit. 70

          A consecutive pair of sentences in the written description demonstrates the

   patentee's use of "probe" by itself as a noun when the word refers to a discrete

   components, versus an adjective when used in reference to a broader system , i.e. ,

   "probe/sentry system."


          66
             0.1. 117 at 20 (quoting '237 patent at 3:62-64 and citing Figure 2).
          67
             Id. at 21.
          6a Id.
          69
             Of course, this also means there can be more than one discrete "probe" in a
   security monitoring system. It does not, however, indicate each "probe" is itself a
   system , much less a probe system potentially having multiple other probe systems.
          70
             Markman Tr. at 50:6-21 (describing a smartphone's ability to call, surf the web ,
   and download data, or a printer not only printing but copying , faxing , scanning , etc.).

                                                 20
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 21 of 64 PageID #: 5365




          There should therefore be one process per probe/sentry, although each
          gateway might be associated with a few hundred or more probe/sentries.
          There should also be a port 468 connection to the probe/sentry system
          communications and resource coordinator. 71

   The written description also refers to the unit that collects data as a discrete "sensor." 72

   The court agrees with Fortinet that these intrinsic descriptions demonstrate a probe (or

   a sensor) in the singular form refers a discrete component attached to the monitored

   network. 73

          Consequently, the court determines a "probe" is a discrete component of a

   system, not itself a system, and recommends construing "probe" to mean: "a probe is a

   discrete component that collects data from one or more network components to which it

   is attached, filters or otherwise analyzes the data that has been collected, transmits

   noteworthy information, and receives feedback in order to update its capabilities of

   analysis."

                        Disputed Terms Appearing in the '641 Patent

          Disputed terms "information received," "customer information," and "problem

   ticket" only appear in '641 patent claim 18, and claim 19 by dependency.

          4.            "information received about an identified potentially security-related
                        event occurring on the network, wherein the potentially
                        security-related event is identified by filtering followed by an


          71
              '237 patent at 6:31-35.
          72
              Id. at 8:41-42 ("Data collected by sensors 1010, 1020, 1030 and 1040 (note
   that four sensors are shown ... ) are collated by sensor data collator 2010."); see also
   id. at 4:48-51 (describing, in part, probe/sentry system of Figure 1 that "monitors
   sensors attached to customer network"). Claim 18 also recites a "plurality of sensors"
   as an separate element of the claimed "security monitoring system." This further
   supports the proposition that a "probe," and "sentry," are discrete units of a
   "probe/sentry system."
           73
              D. I. 117 at 18 n. 11 .

                                                21
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 22 of 64 PageID #: 5366




                           analysis of post-filtering residue" ('641 patent, claim 18)

                    a.     BT's proposed construction: "The words of the claim term, as
                           written , without the additional language."

                    b.     Fortinet's proposed construction: "information received from a
                           probe about an identified potentially security-related event
                           occurring on the network, wherein the potentially security-related
                           event is identified at the probe by filtering status data followed by
                           an analysis of post-filtering residue"

                    c.     Court's construction: "information received from a probe about an
                           identified potentially security-related event occurring on the
                           network, wherein the potentially security-related event is identified
                           at the probe by filtering status data followed by an analysis of
                           post-filtering residue"

          The "information received " term appears in claim 18:

          A method of operating a secure operations center as part of a security
          monitoring system for a customer computer network, comprising :

          creating an event record for information received about an identified
          potentially security-related event occurring on the network, wherein the
          potentially security-related event is identified by filtering followed by an
          analysis of post-filtering residue , wherein the post-filtering residue is
          neither discarded nor selected by the filtering

           Fortinet's inclusion of "from a probe" and "at the probe" into the language of the

   "information received" term is the sole dispute. BT's contends Fortinet's construction is

   an improper attempt to rewrite the claim , and also violates the doctrine of claim

   differentiation .

          As reflected by its preamble, BT states claim 18 is directed to "[a] method of

   operating a secure operations center" 74 It contends the only colorable connection to a

   probe is the "wherein" clause that specifies "the potentially security-related event is



           74
                0 .1. 117 at 30 (quoting '641 patent, claim 18).

                                                   22
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 23 of 64 PageID #: 5367




   identified by filtering followed by an analysis of post-filtering residue, wherein the post

   filtering residue, is neither discarded nor selected by filtering." 75 That wherein clause

   purportedly specifies how, not where, the security event is identified. 76 Claim 10,

   however, specifies that the SOC "receive[s] data from the probe" which BT argues

   would be meaningless if the disputed term also inherently required that information

   received at the SOC must come from the probe. 77

          Fortinet maintains BT's claim differentiation argument is flawed, and that BT's

   representations regarding claim 18 in its '641 patent IPR responses demonstrate a

   clear disavowal of any construction that omits "probe" as the information source .78 The

   court agrees with Fortinet's proposed construction.

          BT's claim differentiation argument is not persuasive. There is no dependent

   relationship between claim 18, where the disputed term appears, and claim 10, which

   depends from claim 1. The disfavor expressed by the Federal Circuit in Intellectual

    Ventures I involved limitations of dependent claims with respect to an associated

   independent claim. 79 Moreover, "claim differentiation is 'not a hard and fast rule and will

   be overcome by a contrary construction dictated by the written description or

   prosecution history."'80



          75
             Id. (quoting '641 patent, claim 18).
          1s Id.
          77
             Id. at 30-31 (citing Intellectual Ventures I LLC v. T-Mobi/e USE, Inc., 902 F.3d
   1372, 1378 (Fed. Cir. 2018) ("Any construction of claim 1 that ... would render these
   dependent claims meaningless ... is disfavored.").
          78
             Id. at 32-33.
          79
             See Intellectual Ventures I, 902 F.3d at 1378.
          80
             Marine Polymer Techs. , Inc. v. Hemeon, Inc., 672 F.3d 1350 (Fed. Cir. 2012)
   (quoting Seachange Int'/, Inc. v. C-COR, Inc., 413 F.3d 1361, 1369 (Fed. Cir. 2005)).

                                                23
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 24 of 64 PageID #: 5368




           The intrinsic record also supports Fortinet's position. The Abstract describes "[a]

   probe attached to a customer's network collects status data and other audit information

    . . . . The probe filters and analyzes the collected data to identify potentially security-

   related events happening on the network[.]"8 1 Fortinet asserts the language of claim 18,

   purportedly parroting the Abstract, undermines BT's argument that the invention is

   agnostic regarding whether any of the claimed functionality relates to a probe. 82 The

   court notes that although the Abstract generally describes the invention , it does not

   necessarily dictate the construction of a particular term in a particular claim .

           More important to the court's construction is BT's IPR response in its successful

   opposition to Fortinet's challenges to certain claims of the '641 patent. Although BT

   argues a probe should not be included in the court's construction , in briefing, it

   acknowledged a colorable connection to a probe in the disputed term . BT's IPR

   response indicates that connection exists.

           Distinguishing prior art Hill , BT stated:

           [T]he claims require an analysis of residue at the probe at the post-filtering
           stage, prior to transmission of information to the SOC for a further
           analysis. Hill fails to disclose any initial analysis at a probe of anything
           that can be called "residue" to decide what would be sent to the SOC. 83

           That statement generally refers to all claims of the '641 patent, but BT made

   similar statements specifically referencing claim 18.

           [C]laim 18 expressly contemplates transmission of information about


           81
             '641 patent, Abstract.
           82
             0 .1. 117 at 32 (citing Phillips, 415 F.3d at 1315 ("[C]laims 'must be read in view
   of the specification , of which they are a part."' (citation omitted)) .
          83
             0.1. 89-5 , Ex. Q (BT IPR Preliminary Response) at JA-0001559 (underlining in
   original supplied by BT).

                                                   24
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 25 of 64 PageID #: 5369




          identified events from the probe to the SOC for a second level of analysis.
          This is reflected in the language reciting "information received about an
          identified potentially security-related event."84

           BT provided additional specificity by focusing on the "creating" step of claim 18

   which contains the "information received" term, and compares the step to a particular

    limitation of claim 1 which describes "[a] system for operating a probe as part of a

   security monitoring system[.]"

          1. The Limitations Present in Every Claim Directed to Analysis of
          Residue Status Data at the Probe to Identify Potential Events Are
          Missing From Petitioner's Asserted References

                                              *****

                 In this fashion , element b of independent claim 1 and the "creating"
          step of claim 18 require the same thing. After filtering , residue status
          data, which was neither discarded nor selected (for example, by positive
          and negative filtering , as recited in dependent claims 4 and 5) , is
          analyzed , at the probe, to identify a potentially security-related event.

                  The potentially security-related event is identified at the probe in
          order to focus and limit the subsequent transmission of information to the
          SOC to those identified events. Id. at ffll 21 , 35. The relevant language in
          this regard is expressed in element c of claim 1 and , as shown above , in
          the "creating" step of claim 18 (reciting "information received about an
          identified potentially security-related event") .85

          In briefing , BT's argues claim 18, "[a] method of operating a secure operations

   center," is directed to the operation of the SOC depicted on the right side of Figure 1

   and is not directed to the operation of the probe depicted to the left. 86 It also contends

   addition of a structural limitation , a probe, to method claim 18 is improper.87 It did not


          84
             Id., Ex. Q at JA-0001534 (underlining in original supplied by BT).
          85
             Id. , Ex. Q at JA-0001573, JA-0001575-76 (bold-numbered heading in original).
          86
             D.I. 117 at 30.
          87
             Id. at 34 (citing National Oilwell Varco, L.P. v. Auto-Ori/, Inc. , C.A. No.
   5:09/cv/85 , 2011 WL 3648532 , at *21 (E.D. Tex. Aug. 16, 2011)).

                                                25
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 26 of 64 PageID #: 5370




   meaningful respond to Fortinet's arguments based on BT's IPR responses.

          Neither BT's argument concerning Figure 1, and related written description, nor

   its citation to National Oilwell take into account the impact of its IPR statements, which

   the court finds determinative. 88

          Notwithstanding BT's arguments at Markman that its IPR responses show it

   distinguished the prior art based on a lack of two levels of analysis, and not based on
                                  89
   what happened at the probe,         the court finds BT's statements clearly require

   construction of the "information received" term to include "probe" as proposed by

   Fortinet. BT repeatedly referred the PTAB to claim 18, specifically pointing to the

   "creating" step of the claim in the context of a probe, and explaining claim 1, element b,

   and the "creating" step "require the same thing," i.e. "analyz[ing], at the probe, to

   identify a potentially security-related event."

          Thus, the court recommends the "information received" term be construed to

   mean: "information received from a probe about an identified potentially

   security-related event occurring on the network, wherein the potentially security-related

   event is identified at the probe by filtering status data followed by an analysis of

   post-filtering residue."




          88
              The court notes the refusal of the National Oilwell court to read a structural
   limitation in to a method claim did not involve arguments for that inclusion based on
   disclaimer or disavowal during an IPR. See National Oilwell, 2011 WL 3648532, at *21-
   22.
           89
              See Markman Tr. at 115:6-116:12 (citing D.I. 89-5, Ex. Q at JA-0001573)
   ("Petitioner's[, Fortinet,] fundamental problem is that the claims of the '641 Patent
   contemplate two levels of analysis.").

                                                  26
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 27 of 64 PageID #: 5371




          5.     "customer information" ('641 patent, claim 18)

                 a.      BT's proposed construction: "information about a customer"

                 b.      Fortinet's proposed construction: "information identifying the
                         specific customer who runs the network"

                 c.      Court's construction: "information about a customer"

          BT argues Fortinet impermissibly narrows "customer information" to "the specific

   customer who runs the network" despite the written description providing several

   different examples of customer-specific information in Tables 3 (entitled "SOC:

   Company"); 4 (entitled "SOC: Contacts"); 7 (entitled "SOC: Install"), and 9 (entitled

   "SOC: Person"). 90 Examples include information relating to a person at the customer

   (such as "Contacts Unique ID" in Table 4), contact information for the customer (such

   as "Time Zone" in Table 3), and information relating to a possible infected device at the

   customer (e.g., "Tag Number" in Table 7) . BT contends Fortinet's proposed

   construction erroneously elevates certain types of disclosed customer information, i.e.,

   fields in the cited tables that actually identify a customer, to a definitional level, while

   excluding all other customer information critical to problem resolution, e.g., "memo"

   fields which contain "Pertinent Notes" but do not necessarily identify a specific

   customer. 91 BT also notes the patent's caution: "given their access to sensitive

   customer information, security analysts would preferably pass background checks and



          90
              D. I. 117 at 35 (citing '641 patent at 10:22-28 ("Appendix C provides more
   detail on information that might be included in the client information database 6022 (see
   TABLES 3, 4, 7, and 9[.]").
           91
              Id. (citing Nel/corPuritan Bennett, Inc. v. Masimo Corp., 402 F.3d 1364, 1369
   (Fed. Cir. 2005) ("[W]e decline to give that term a definition that would exclude the
   preferred embodiments from inclusion within the language of the claims.")).

                                                 27
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 28 of 64 PageID #: 5372




   be bonded to provide extra assurance for customers of the MSM service." 92 BT argues

   that caution is both inconsistent with Fortinet's proposal because "customer

   information" merely identifying a specific customer would not warrant bonding a security

   analyst, and excludes other information about a customer, such as passwords

   referenced in Table 7, access to which could require background checks and/or

   bonds. 93

          Fortinet argues the cited tables each includes specific company information, as

   per its proposed construction , to which BT reiterated that each also include information

   about a customer that may not specifically identify a customer. 94 The court finds

   Fortinet's arguments with respect to the referenced tables unconvincing.

          Fortinet also argues BT's IPR responses show a clear disavowal of claim scope

   warranting acceptance of its construction. 95 At IPR, BT stated "[t]he location identifiers

   of Hill only identify which node is under attack and contain no information about who

   runs the nodes." 96 At Markman , BT noted that quotation is followed by the statement:

   "Moreover, as described in Hill , the nodes are part of one integrated system,

   presumably operated by one outfit. ... Consequently, neither of Petitioner's asserted

   references show the customer-specific steps of claim 18 for operating the SOC."97

   According to BT, it was explaining that the system of Hill was one system of one entity;

   there were no customers and , therefore , the location identifier in Hill was distinguished


          92
               Id. at 36 (quoting '641 patent at 2:47-50) .
          93
               Id.; Markman Tr. at 119-2-19; BT Markman Presentation Slide 39 .
          94
               Markman Tr. at 122:15-123:5; 123:8-17.
          95
               D.I. 117 at 36, 37.
          96
               D.I. 89-5 , Ex. Q at JA-0001582.
          97
               Id. , Ex. Q at JA-0001582.

                                               28
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 29 of 64 PageID #: 5373




   on the lack of customers in that system, not on distinctions as to different types of

   customer information .98

         The court finds BT's IPR statements do not show a clear and unambiguous

   disclaimer. Thus, it recommends construing "customer information" to mean:

   "information about a customer."99

          6.     "problem ticket" ('641 patent, claims 18, 19)

                 a.     BT's proposed construction: "a consolidation of the event record ,
                        correlated customer information and symptom record, and linked
                        problem resolution assistance information"

                 b.     Fortinet's proposed construction: "a ticket representing potentially
                        security-related happenings on the customer's network, based on
                        analysis of residue status data, and incorporating customer
                        information as well as security intelligence and problem resolution
                        information specific to the customer"

                 c.     Court's construction: "a consolidation of the event record,
                        correlated customer information and symptom record, and linked
                        problem resolution assistance information"

          Problem ticket appears in the following element of claim 18:

          consolidating the event record, correlated customer information and
          symptom record, and linked problem resolution assistance information
          into a problem ticket

          The term also appears in claim 19:

          19. The method of claim 18, further comprising:

                 correlating the event record with a pre-existing event record stored


          98
            Markman Tr. at 119:20-120:22.
          99
            In briefing, Fortinet notes that during its original prosecution the '641, the
   applicant purportedly acquiesced to the Examiner's view that in the prior art "the
   customer information is the internet protocol address for the customer site." 0.1. 118-
   Ex. 3 (4/27/2010 Final Rejection) at JA-3096. The court also finds no clear disavowal
   as a result of that statement by the Examiner.

                                               29
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 30 of 64 PageID #: 5374




                   on an event database within the secure operations center; and

                   linking the event record to an open problem ticket associated with
                   the pre-existing event record. 100

          The construction proposed by Fortinet is a recitation of BT's statement

   distinguishing the Hill reference during an IPR that: '"problem tickets' represent

   potentially security-related happenings on the customer's network, based on analysis of

   residue status data, and incorporate customer information as well as security

   intelligence and problem resolution information specific to the customer."101 Two

   sentences prior to that statement, BT states "the 'problem ticket' ... is generated from

   consolidating 'the event record, correlated customer information and symptom record,

   and linked problem resolution assistance information" as claimed."' 102

          Also, Fortinet's proposal to include "analysis of residue status data" is

   contradicted by BT's argument to the PTAB that the mapping of "the attack record of

   Hill" as "correspond[ing] to the 'event record' [limitation of claim 18]" fails because "Hill

   [does not] disclose or suggest analysis of post-filtering residue status data[, thus, Hill

   does not] disclose or suggest the claimed 'event record."' 103 BT also states Hill is "silent

   as to using customer information, which is required by each ... step[]" of claim 18. 104

   "Using" customer information does equate to "incorporating" customer information as

   Fortinet's proposed construction requires. Therefore, the court finds BT's IPR

   statements are neither an explicit definition of "problem ticket" nor an unambiguous


          100
                '641 patent, claim 19.
          101
                D.I. 117 at 39 (quoting D.I. 89-5, Ex. Q a JA-0001583).
          102
                D.I. 89-5, Ex. Q a JA-0001583.
          103
                Id., Ex. Q a JA-0001581-82.
          104
                Id., Ex. Q a JA-0001582.

                                                 30
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 31 of 64 PageID #: 5375




   disclaimer of claim scope.

           The claim language itself provides the definition of a "problem ticket" and BT's

   that language. The written description supports that construction. Gateway messages

   are collected and formatted "into 'problem tickets' (each of which represents a discrete

    security-related event or incident of possible intrusive activity happening on a

   customer's network)[.]"1° 5 This language describes what a problem ticket "represents,"

    it is not an explicit definition of the term as Forti net asserts,106 and does not specify

   what the claimed "problem ticket" term is. The written description identifies the

    particular information to be consolidated in a "problem ticket. "

           Event records may then be linked with other event records stored in
           problem/event database 6021 and with information from a variety of
           databases (including customer information from client information
           database 6022 and problem resolution information from problem/event
           resolution database 6023) to form "problem tickets," which are then
           opened and displayed on security analyst consoles 6010 to security
           analysts for handling.107

           In addition to the IPR record not supporting Fortinet's proposal , the inclusion of

   "incorporate" improperly narrows the term by potentially implying all information must

   actually be copied into a single record . The claim uses the word "consolidate," and

   "consolidation " is used in the "Description" of "Problem Ticket (1 0)" as "[a] consolidation

   of information regarding a specific set of happenings that may indicate an attack, such

    information including gateway messages, company information and security intelligence

    information."108 Fortinet's proposal also omits the "problem resolution assistance


           105
                 '641 patent at 3:45-49.
           106
                 See 0.1. 117 at 39.
           107
                 '641 patent at 10: 15-23.
           108
                 Id. , at Table 1; id. at 19:43-47.

                                                      31
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 32 of 64 PageID #: 5376




    information" phrase recited in the claim. Thus, the court rejects Fortinet's proposed

   construction and recommends adopting BT's proposed construction of "problem ticket"

   to mean: "a consolidation of the event record, correlated customer information and

   symptom record, and linked problem resolution assistance information."

          7.        "a group of user computers"/ "group" ('845 patent, claims 1, 3, 9, 19, 20,
                    21 , 23)

                    a.     BT's proposed construction : "the user computers that the network
                           architecture allows to communicate directly or through a server to
                           which the user computers are connected"

                     b.    Fortinet's proposed construction: "a set of user computers classed
                           together by a logical configuration defined by network architecture
                           that provides organization to the communications among the
                           members of the group"

                    c.     Court's construction: "the user computers that the network
                           architecture allows to communicate directly or through a server to
                           which the user computers are connected"

          The patent provides for "a computer security system for use in a network

   environment comprising at least a first group of user computers arranged to

   communicate over a network[.]" 109 The written descriptions provides examples of two

   preferred embodiments that support BT's proposed construction wherein the

   communication among the group members can be direct, "[i]n a preferred embodiment,

   the computer security system further comprises a network server arranged to receive

   each warning message communicated from the user computers[,]"1 10 or indirect, "[t]he

   second embodiment of the invention presents a pure 'peer to peer' system which does




          109
                 '845 patent at 3:21-24.
          11 0
                 Id. at 4:49-5: 10.

                                                 32
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 33 of 64 PageID #: 5377




   without the server 12 of the first embodiment." 11 1

          Fortinet's construction, providing that groups are "classed together by a logical

   configuration defined by network architecture that provides organization to the

   communications among the members of the group," is taken from BT's IPR responses.

          In the Introduction section of its Preliminary Response, BT "briefly . .. describe[d]

   the invention and the Petitioner's mistaken construction of the term 'group[.]"' 112 "As

   used throughout the '845 Patent, a 'group' is a logical configuration defined by network

   architecture that provides organization to the communications among the group

   members." 113 Under the section titled "The Disclosure of the '845 Patent," BT stated:

          The "group" is a logical configuration created by the network designer to
          provide organization to the communications among the group members
          and control traffic. Each member of a group can send a security related
          message to the others in the group (or to a group server) and can receive
          broadcasts sent by another member in the group (or by a group server). 114

          BT argues it used the phrases "logical configuration defined by network

   architecture" and "provide organization to the communications among the group

   members" to express the same characteristics of group communication reflected in its

   proposed construction, and that Fortinet's inclusion of those phrases-taken out of

   context-are less clear and could lead to jury confusion. 11 5

          The court does not agree that those phrases are taken out of context. However,

   the court agrees with BT that Fortinet's construction improperly excludes the central



          111
                 '845 patent, 13:40-47.
          112
                 0 .1. 91-1, Ex. BB (BT's Preliminary Response) at JA-0002277.
          113
                 Id., Ex. BB at JA-0002278.
          114
                 Id., Ex. BB at JA-0002294.
          11 5
                 0 .1. 117 at 42.

                                                 33
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 34 of 64 PageID #: 5378




   server embodiment, where organization for communications is provided by the central

   server and not the group itself, and that claims 1, 3, 9, 20, 21 , and 23 expressly relate

   to the central server embodiment. 116

            Fortinet contends BT's construction is improperly broad ,117 but "[a] patentee may

   claim an invention broadly and expect enforcement of the full scope of that language

   absent a clear disavowal or contrary definition in the specification ." 118 Fortinet does not

   argue there is a definition contrary to BT's proposal in the written description-indeed,

   the phrases Fortinet proposes do not appear therein. Nor does it argue this term

   implicates a clear disavowal in BT's IPR statements. It simply argues BT does not

   explain how Fortinet's construction is inconsistent with the central server embodiment

   and suggests, without citation to the record , that one way of organizing communications

   among group members is through a server within the network architecture.119 Here,

   Fortinet asserts BT's construction is improperly broad , but it is not up to BT to explain

   why the court must reject Fortinet's narrowing construction in the absence of a contrary

   definition in the specification or clear disavowal.

            Thus, the court recommends construing "a group of user computers" I "group" to

   mean : "the user computers that the network architecture allows to communicate

   directly or through a server to which the user computers are connected. "




            116
                  Id. at 44.
            117
                  Id. at 43 .
            118
                  Home Diagnostics, Inc. v. LifeScan, Inc. , 381 F.3d 1352, 1357 (Fed . Cir.
   2004).
            119
                  D.I. 117 at 44-45.

                                                   34
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 35 of 64 PageID #: 5379




                          Disputed Terms Appearing in the '845 Patent

          Disputed terms "a group of user computers," "suspect data," "an identifier of the

   piece or set of suspected data," and "act in respect of any particular piece or set of

   suspect data" appear in the '845 patent.

          8.       "suspect data" / "a suspect data, wherein the suspect data is identified by
                   the user computer as a possible security threat by the user computer" / "a
                   piece or set of suspect data identified by one or more of the group of user
                   computers as a possible security threat" ('845 patent, claims 1, 3, 9, 19,
                   20, 21, 23)

                   a.     BT's proposed construction: "data indicating a possible security
                          threat"

                   b.     Fortinet's proposed construction : "data identified by one or more
                          user computers, such computer(s) having concluded without aid
                          from centralized analysis that the data indicates a possible security
                          threat"

                   c.     Court's construction : "data identified by one or more user
                          computers, such computer(s) having concluded without aid from
                          centralized analysis that the data indicates a possible security
                          threat"

          There is no dispute that the "suspect data" is identified by one or more

   computers, or that it indicates "a possible security threat." 120 The parties also agree the

   term implicates two steps: (1) identification of suspect data by the user computers, and

   (2) confirming that data is actually malicious which uses a count feature .121 The parties'

   dispute concerns Fortinet's position that the "suspect data" be identified in the first step

   without aid from centralized analysis. 122

          BT contends Fortinet misconstrues statements relating to the confirmation that


          120
                Id. at 47.
          121
                Markman Tr. at 64:8-11, 69:1-7.
          122
                0.1. 117 at 47.

                                                  35
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 36 of 64 PageID #: 5380




   suspect data is a threat (i.e., the detection of malicious data), which occurs later in the

   claims, with the identification of suspect data. 123 It also maintains Fortinet's construction

   is inconsistent with the patent's express disclosure of a server generating signatures

   that are then sent to user computers to help them identify suspect data, i.e. , a form of

   centralized analysis. 124

          Fortinet argues BT's position that a user computer may rely on centralized

   analysis in identifying suspect data disregards the central tenant of the '845 patent's

   purported innovation: "a distributed virus or other malicious data identification system

   which allows individual users or software agents running on a user's computer to

   identify malicious data when they receive it." 125 Fortinet also asserts BT unambiguously

   disclaimed the use of a central authority in identifying suspect data during IPR and

   prosecution .126 Fortinet also contends BT mischaracterizes the '845 patent's preferred

   embodiment as using centralized analysis in identifying suspect data. 127 In that

   embodiment, a central server generates a signature for data a user computer has

   already flagged as suspect, but the patent does not describe the central server itself as

   identifying data as suspect.

          The Summary of the Invention provides the following description:



          123
                Markman Tr. at 64:8-16.
          124
                D.I. 117 at 47 (citing , inter alia , '845 patent at 10:33-55) ; Markman Tr. at
   66:7-12 .
          125
              D.I. 117 at 47 (quoting '845 patent at 3:1-5 ; see also id. at 2:56-2:59 ("There is
   ... a need for a system which removes this centralised analysis step.")).
          126
              D.I. 117 at 47-48. As noted below, at Markman Fortinet stated it was not
   relying on a finding of disclaimer, rather the intrinsic record itself supports its
   construction.
          127
              Id. at 48 .

                                                   36
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 37 of 64 PageID #: 5381




          In order to address the above problems, one or more disclosed
          embodiments provide a collaborative computer security system wherein
          the responsibility for detection of malicious data such as a computer virus
          or email address from which spam messages have been received is
          removed from that of any central authority, and is instead placed in the
          hands of each and every user of the network. More particularly, the
          disclosed embodiments provide a distributed virus or other malicious data
          identification system which allows individual users or software agents
          running on a user's computer to identify malicious data when they receive
          it[ . ] 128


          This passage describes the invention as a system where user computers are

   responsible for detecting malicious data, in contrast with prior art where that function

   involved a central authority, and particularly that individual users identify that data.

          The description of the first embodiment is also consistent with the identification

   of "suspect data' by user computers and without centralized analysis.

          The first embodiment provides a computer security system wherein
          identification of suspect data is performed by the users or suitable
          software agents installed and running on the user's computers at the
          user's computers themselves, and upon identification of a suspect piece
          or set of data a warning message is transmitted from the user's computer
          to the network server 12. At the server the number of warning messages
          received about a particular piece or set of data is counted, and once the
          count passes a first warning threshold , a warning message is broadcast to
          all users, the message containing a signature of the suspect data, such
          that an anti-virus program located at each user's computer can filter
          incoming data for the suspect data. 129

          The first italicized section refers to the first step , identification of "suspect data"

   by the user computers, whereas the second italicized section refers to the server's

   actions related to the second step, confirming that "suspect data" is malicious using a

   count feature , and broadcasting a warning message to users whose computers can



          128
                '845 patent at 2:60-3:5.
          129
                Id. at 7:39-51.

                                                  37
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 38 of 64 PageID #: 5382




   take appropriate action. The described identification by user computers is reflected in

   the "suspect data" claim terms at issue: "a suspect data, wherein the suspect data is

   identified by the user computer as a possible security threat by the user computer' I "a

   piece or set of suspect data identified by one or more of the group of user computers as

   a possible security threat."

           BT argues Fortinet's position is contradicted by other parts of the written

   description expressly showing the user computers are aided in the identification of

   suspect data by centralized analysis: "the server broadcasts a message over the

   network to all the user computers 15, the message can include the suspect data's

   signature as generated at step 4.3[.]"1 30 BT's argument is not persuasive. The

   broadcasting action is not related to whether the identification of "suspect data" by the

   user computers is aided by a central server. That action is also claimed as a separate

   element independent of the identification of "suspect data." 131 The broadcast is made

   after "suspect data" has been identified by user computers as a potential security

   threat. 132


           130
              Markman Tr. at 66:6-13.
           131
              See, e.g. ,'845 patent, claim 10 ("a warning message generated by a user
   computer of the group is broadcast to every other user computer of the group"), claim
   20 ("verifying whether the suspect data is a security threat; and broadcasting a group
   warning message to all user computers of the group regarding the suspect data when
   the suspect data is identified as being a security threat.) . The broadcast is made after
   "suspect data" has been identified as a potential security threat.
          132
              BT also contends the patent's discussion of prior art shows the removal of a
   centralized authority step referred to the confirmation that data is malicious and not the
   additional identification of suspect data at the user computers. For example:

           Thus, whilst DIS may improve response times to virus infection through
           it's automatic filtering processes, it still relies on a central authority to
           analyse the suspect data and decide on appropriate action, which must

                                                 38
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 39 of 64 PageID #: 5383




          BT's IPR responses and prosecution statements confirm central analysis is not

   part of the invention's identification of "suspect data, " which is the sole issue concerning

   the construction of the "suspect data" terms. During IPR BT stated:

          However, the time from discovering a new virus to delivering its signature
          to protected machines took too long because an administrative authority
          was required to recognize the problem , identify the virus's signature,
          update the anti-virus database, and distribute the updated database. By
          the time this happened, it was often already too late. Exh. 1001 , 1:55-66;
          Exh . 2001 ,99 .133

          BT argues this response refers to actions taken after suspect data is confirmed

   to be malicious.134 The court agrees this statement does not relate to the initial

   identification of "suspect data" by user computers. The next IPR statement upon which

   Fortinet relies directly addresses that identification.

          The '845 Patent offers a solution through decentralized detection and
          action .. . .

          The '845 Patent has two different embodiments for accomplishing this ,
          one in which user computers detect suspect data and send a warning
          message to a group server for broadcast to all users within the group , and
          one in which each peer can detect suspect data and broadcast the
          detection of suspect data to all other peers. Id. at 3:27. In both instances,
          user computers identify "suspect" data and generate a unique signature,
          such as a hash , to identify it. Id. at 8:50-62.135

          BT denies this statement constitutes a disclaimer. BT states it never disputed



          then be communicated outwards to each user. There is therefore still a
          need for a system wh ich removes this centralised analysis step to speed
          the response . '845 patent at 2:52-58.

   That passage does not contradict Fortinet's position as it does not relate to the initial
   identification of "suspect data" by user computers .
           133
               D.I. 91-4, Ex. BB at JA-0002300.
           134
               Markman Tr. at 68:2-12.
           135
               D.I. 91-1 , Ex. BB at JA-0002287-88.

                                                 39
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 40 of 64 PageID #: 5384




   that user computers identify suspect data, but argues it does not follow that user

   computers have to identify suspect data entirely by themselves without any aid. 136 Be

   that as it may, during prosecution the applicant stated :

           As is apparent from the introduction and body of Applicant's specification ,
           one characteristic of Applicant's claimed invention relates to the fact that it
         . does not require a centralized analysis step . This arrangement
           advantageously speeds up the broadcast of warning messages between
           distributed user computers, one or more of which has itself identified the
           suspect data. Simply stated , Milliken teaches the exact opposite . In
           particular, Milliken teaches detection of suspect data at a centralized mail
           server 120. 137

          [l]t is precisely to avoid the requirement for such centralized detection of
          problems that Applicant has proposed and claimed a system where the
          user computers (of a given group) detect suspicious data and then
          exchange warning messages with each other on a distributed basis. 138

          Each of Applicant's independent claims 1, 19, 20, and 27 essentially
          requires , inter alia , that (a) suspect data be identified by one or more of
          the group of user computers, and then (b) warning messages (generated
          at one or more such user computers) are sent to other user computers in
          that group (or perhaps even to a user computer in another group). This is
          the antithesis of the Milliken teaching that relies upon centralized mail
          server 120 to detect suspicious data and issue warnings, etc. 139

          The court agrees with Fortinet that these statements make clear that the use of a

   central authority is not part of the identification of "suspect data. "140

          Thus, the court recommends construing the "suspect data" claims to mean:



          136
               Markman Tr. at 66 :17-22.
          137
               D.I. 88-4 , Ex. Hat JA-0000459 (underlining in original) .
           138
               Id. , Ex. Hat JA-0000460 (underlining in original) .
           139
               Id., Ex. Hat JA-0000461-62 (underlining in original).
           140
               At Markman , Fortinet retreated from its disclaimer argument presented in
   briefing . See Markman Tr. at 76:6-11 . The court ultimately agrees a finding of
   prosecution history disclaimer is not necessary for the court to agree with Fortinet's
   proposed construction because the intrinsic record , taken as a whole, reveals user
   computers identify suspect data without central aid .

                                                  40
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 41 of 64 PageID #: 5385




   "data identified by one or more user computers, such computer(s) having concluded

   without aid from centralized analysis that the data indicates a possible security threat."

          9.     "an identifier of the piece or set of suspected data" ('845 patent, claims 1,
                 3, 9, 19)

                 a.      BT's proposed construction: "a substantially unique descriptor for a
                         particular piece or set of suspect data other than the data itself'

                  b.     Fortinet's proposed construction: "a repeatably generatable
                         signature substantially unique to the piece or set of data"

                 c.      Court's construction: "a substantially unique descriptor for a
                         particular piece or set of suspect data other than the data itself'

          The parties agree the "identifier" must be "substantially unique." BT construes

   "identifier" as a "descriptor" based on the patent's explanation that the "identifier" can be

   a signature, or a data signature ID, which is "an identifier of the signature which can be

   used as a short hand means of identifying the particular piece or set of suspect data." 141

    It argues Fortinet's requirement that the "identifier" needs to be a "repeatably

   generatable signature," rather than a "descriptor," is inconsistent with the doctrine of

   claim differentiation where claim 8, which depends (indirectly) from claim 1, specifies

   that "the identifier is a repeatably generatable signature substantially unique to the

   piece or set of suspect data." 142 BT also argues written description characterization of

   the "identifier" as a "repeatably generatable signature" is the description of a preferred

   embodiment. 143 Finally, BT's asserts defining "identifier" at not being "the data itself' is


          141
              0.1. 117 at 51 (citing '845 patent at 4:39-48 and quoting id. at 10:35-39).
           142
              Id. at 52 (quoting '845 patent, claim 8; Curtiss-Wright Flow Control Corp. v.
   Ve/an, Inc., 438 F.3d 1374, 1380 (Fed. Cir. 2006) ("In the most specific sense, 'claim
   differentiation' refers to the presumption that an independent claim should not be
   construed as requiring a limitation added by a dependent claim.")) .
          143
              Id. (citing '845 patent at 4:39-48).

                                                41
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 42 of 64 PageID #: 5386




   consistent with the applicant's own clear disclaimer during prosecution. 144

          Fortinet asserts its proposed construction is consistent with the intrinsic record's

   description of "an identifier" of suspect data as limited to "a repeatably generatable

   signature": "[t]he identifier of [suspect data] may be the actual piece of suspect data

   itself, or a repeatably generatable signature substantially unique to the piece or set of

   data ." 145 Although that description recites an alternative, i.e., "the actual piece of data

   itself," Fortinet contents BT's acknowledged disclaimer of that alternative requires the

   term to be "a repeatedly generatable signature. "146 Fortinet also asserts the '845 patent

   confirms an "identifier" refers to suspect data's signature, not a generic "descriptor," as

   BT asserts. 147

          The parties agree the applicant disclaimed an "identifier" being "the data itself'

   during prosecution :

          Accordingly, in applicant's invention, the suspect data is not directly used,
          but instead is referred to by means of an identifier, which in one
          embodiment of the invention takes the form of a signature .. . amended
          claim 1 now includes an identity generator (and the generation of an
          identity is now present in method claim 19). Such feature is missing from
          McCormick. As noted above, McCormick handles the "suspect data" (i.e.,
          the e-mail address) directly, so there is no need to generate an identity
          separate from the suspect data itself 148

          The parties do not agree that disclaimer means the "identifier" is thereby limited

   to "a repeatably generatable signature," or whether the term may be defined as a

   "descriptor. " The court determines "identifier" is not limited to "a repeatably generatable


          144
                Id. at 53 (citing 0 .1. 88-4, Ex. Hat JA-0000427-28).
          145
                Id. (quoting '845 patent at 4:41-43).
          14s   Id.
          141   Id.
          148
                0.1. 88-4 , Ex. Hat JA-0000427-28.

                                                  42
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 43 of 64 PageID #: 5387




   signature."

          Fortinet cites to several instances in the intrinsic record where and "identifier" is

   described in connection with a "generated" "signature." Indeed it asserts that in a//

   embodiments the identifier is a signature, not a more generic "descriptor." 149 For

   instance, the written description notes "that other forms of signature creation other than

   the use of hash functions may also be of use, the only requirement [is] that an

   identifiable unique signature is generated for any particular piece or set of suspect data

   input into the signature creation function at any time." 150 The written description also

   explains that at the message broadcasting step of the preferred embodiment, "the

   message can include the suspect data's signature as generated at [a previous] step" or

   a "new data signature ID, being simply an identifier of the signature which can be used

   as a short hand means of identifying the particular piece or set of suspect data[.]" 151

          Fortinet contends allowing a signature to be identified by shorthand in a warning

   message does not supplant the requirement that a signature be generated initially,152

   and reiterates BT's IPR description of the '845 patent's two embodiments where "[i]n

   both instances, user computers identify 'suspect data' and generate a unique signature ,

   such as a hash , to identify it." 153

          Despite the intrinsic evidence Fortinet cites, the court finds none embody




          149
                0.1. 117 at 54.
          150
                '845 patent at 8:63-67.
          151
                Id. at 10:35-40.
          152
                D.I. 117 at 57.
          153
                0.1. 91-1, Ex. BB at JA-0002288.

                                                   43
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 44 of 64 PageID #: 5388




   manifest expressions demonstrating a clear intention to limit claim scope .154

   Additionally, Fortinet's construction would read into independent claim 1 the limitation of

   indirectly-dependent claim 8, "the identifier is a repeatably generatable signature

   substantially unique to the piece or set of suspect data" in violation of the doctrine of

   claim differentiation. 155 Despite being raised by BT in its opening and reply briefs,

   Fortinet did not respond to this argument in either its answering or sur-reply briefs. The

   court also notes that although the parties did not present arguments on this term at the

   Markman hearing, slides provided by Fortinet at the hearing included a section

   addressed to the "identifier" term that likewise did not address BT's claim differentiation

   argument. The court takes this silence as acquiescence.

          Thus, the court recommends construing "an identifier of the piece or set of

   suspected data" to mean: "a substantially unique descriptor for a particular piece or set

   of suspect data other than the data itself."




          154
               See Liebel-Flarsheim Co. v. Medrad, Inc. , 358 F.3d 898, 906 (Fed . Cir. 2004)
   ("Even when the specification describes only a single embodiment, the claims of the
   patent will not be read restrictively unless the patentee has demonstrated a clear
   intention to limit the claim scope using 'words or expressions of manifest exclusion or
   restriction. "' (citation omitted)) ; Novartis Pharm. Corp. v. Actavis, Inc., No. CV
   12-366-RGA-CJB, 2013 WL 6142747 , at *10 (D. Del. Nov. 21 , 2013) ("[T]he use of the
   te rm 'preferably' ... appears to be 'merely expressing a non-limiting preferred
   embodiment of a broader invention.' ... The Federal Circuit has repeatedly warned
   against confining the claims of a patent to specific embodiments described in the
   specification." ( citations omitted)).
           155
               See Liebel-Flarsheim, 358 F.3d at 910 ("[W]here the limitation that is sought
   to be 'read into' an independent claim already appears in a dependent claim, the
   doctrine of claim differentiation is at its strongest.") see also Curtiss-Wright Flow Control
   Corp. v. Ve/an, Inc. , 438 F.3d 1374, 1380 (Fed . Cir. 2006) ("In the most specific sense,
   'claim differentiation' refers to the presumption that an independent claim should not be
   construed as requiring a limitation added by a dependent claim.")).

                                                  44
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 45 of 64 PageID #: 5389




          10.   "act in respect of any particular piece or set of suspect data when the
                count maintained therefor is substantially equal to or greater than at least
                one threshold value" ('845 patent, claims 1, 19)

                 a.    BT's proposed construction: "the words of the claim term, as
                       written, without the additional word 'only"'

                 b.    Fortinet's proposed construction : "act in respect of any particular
                       piece or set of suspect data only when the count maintained
                       therefor is substantially equal to or greater than at least one
                       threshold value"

                 c.     Court's construction: "act in respect of any particular piece or set
                        of suspect data only when the count maintained therefor is
                        substantially equal to or greater than at least one threshold value"

          Fortinet's proposed construction adds the word "only" to its verbatim recitation of

   the language of the claim phrase and is based on its contention BT made an express

   and unequivocal disclaimer during prosecution. 156 "Explicit arguments made during

   prosecution to overcome prior art can lead to narrow claim interpretations because the

   public has a right to rely on such definitive statements made during prosecution." 157

          In distinguishing claims 1 and 19 from the prior art, the applicant stated:

         Instead of acting (e.g., by automatically sending out kill signals in [the prior
         art reference]) immediately upon detection of a potential threat, no action
         is taken in the invention of claims 1 and 19 until a pre-specified number of
         sightings of the data item is recorded. Specifically, a count is taken of the
         number of times the data item is thought to be a malicious, and action is
         taken only when this number exceeds a threshold value. 158

          BT argues insertion of the word "only" artificially narrows term by excluding from

   infringement any system that has activity beyond that specified in the remaining



          156
              D.I. 117 at 59.
          157
              Rheox, Inc. v. Entact, Inc., 276 F.3d 1319, 1325 (Fed. Cir. 2002).
          158
              D.I. 88-4, Ex. H (Notice of Allowance) at JA-0000394 (first emphasis in
   original by applicant).

                                               45
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 46 of 64 PageID #: 5390




   language of the claims. When a modifier is used in some claims, but not others, an

   applicant's differing choices should generally be respected .159 Here, BT notes when the

   patentee wanted to add "only" to a claim limitation , it did so. 160 It also cites the use of

   the word "only" in written description is used when describing certain preferred

   embodiments ,16 1 but other descriptions purportedly demonstrate an intent to incorporate

   a broader scope by omitting the word "only." 162

          BT denies the above-quoted statement represents an unequivocal disavowal of

   scope .163 It contends that statement simply reflects the position that the claimed action

   only happens when a particular count is reached, "no action is taken in the invention of

   claims 1 and 19 until a pre-specified number of sightings of the data item is recorded ,"


          159
                 See, e.g., MAX Int 'I Converters, Inc. v. lconexLLC, No. CV 18-1412 (MN) ,
   2019 WL 4643788, at *6 (D. Del. Sept. 24, 2019) ("The claim . .. does not say a
   substantially continuous , as used in other claims or even substantially uninterrupted as
   used in other parts of the claim . The applicant knew how to say 'substantially' when it
   wanted to-it did not do so here.").
             160
                 D.I. 117 at 58 (citing '845 patent, claim 16 ("wherein the network security
   system is further arranged to act against the particular piece or set of suspect data only
   if."), claim 23 ("broadcasting the group message with the action indicator only when.")).
             161
                  '845 patent at 12:41-50 ("The first embodiment therefore presents a
   computer security system whereby computer viruses and the like can be detected by
   individual users, who transmit warnings to a server which then broadcasts warnings as
   appropriate to all users if the number of individual warnings received from individual
   users exceeds certain thresholds. The use of thresholding in the server instills a
   degree of order, in that it is only once a particular threshold level of warnings have been
   received that action is taken by the server and user computers against the suspect
   data."); 17:50-53 ("Only when the count passes the warning threshold in one of the
   sub-communities is the suspect data signature distributed further.").
             162
                 '845 patent at 3:10-14 ("A record is kept either at the server or at each peer
   computer as to the number of warning messages communicated concerning any
   particular piece or set of suspect data, and then appropriate security actions such as
   issuing warnings to users or blocking the transmission of the suspect data can be taken
   once the number of warning messages communicated from users has passed a certain
   threshold level").
             163
                 D.1.117 at 61 .

                                                 46
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 47 of 64 PageID #: 5391




   not that no other action can happen besides that claimed action. 164 The court disagrees

   with BT and finds the specificity of its statement is a clear disclaimer of claim scope.

          BT itself emphasizes the applicant's statement that "no action is taken in the

   invention of claims 1 and 19 until a pre-specified number of sightings of that data item is

   recorded ," i.e., the claims in which the disputed term appears, but suggests a distinction

   between "the claimed action" and some other action, without specifying what other

   action or showing such distinction is shown by the intrinsic record. The applicant

   unequivocally stated "Specifically'' . .. action is taken only when this number exceeds a

   threshold value. "

          Thus, the court recommends construing "act in respect of any particular piece or

   set of suspect data when the count maintained therefor is substantially equal to or

   greater than at least one threshold value" to mean: "act in respect of any particular

   piece or set of suspect data only when the count maintained therefor is substantially

   equal to or greater than at least one threshold value."

                          Disputed Terms Appearing in the '971 Patent

          Disputed terms "policies ," and "role" appear in the '971 patent.

          11.      "policies" / "policy" ('971 patent, claims 12, 17-19)

                   a.     BT's proposed construction: "rules that govern choices in behavior"
                          I "a rule that governs a choice in behavior"

                   b.     Fortinet's proposed construction: plain meaning

                   c.     Court's construction : "rules that govern choices in behavior"/ "a
                          rule that governs a choice in behavior"



          164
                D.I. 117 at 61 (emphasis in quotation added by BT).

                                                  47
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 48 of 64 PageID #: 5392




          Fortinet contends this term does not require construction and should be given its

   plain meaning. 165 BT argues the patentee acted as his own lexicographer and the court

   should adopt the definition provided in the patent. 166

          The purported definition appears in the following passage of written description:

          In an automated , distributed approach to management, decision making
          must be made based on locally available information and according to a
          set of rules. These rules, which govern choices in the behaviour of the
          system, are termed policies. Policies allow the users of a system to
          specify the behavior they want to exhibit. 167

          Fortinet asserts no construction is necessary because a jury understands the

   word "policy" and it is not used differently in the patent. 168 It contends the purported

   definition BT cites is not a definition of the word "policy"; it is part of a larger description

   of the function of a "policy. "169 As such , Fortinet maintains this description should not

   be the basis for the court's construction because mere use of a claim term to describe

                                      °
   the invention is not a definition. 17 Fortinet also argues BT misinterprets the purportedly

    non-restrictive clause "rules , which govern choices in the behavior of the system , are


           165
               0 .1. 117 at 69 .
           166
               Id. (citing Braintree Labs. , Inc. v. Novel Labs. , Inc. , 749 F.3d 1349, 1356 (Fed.
   Cir. 2014) ("[T]he patentee's lexicography must govern the claim construction
   analysis.") ; see also Voice Tech. Group, Inc. v. VMC Systems, Inc., 164 F.3d 605,
   613-14 (Fed . Cir. 1999) ("When the meaning of a term as used in a patent is clear, that
   is the meaning that must be applied in the construction of the claim and in the
   infringement analysis.")) .
           167
               '971 patent at 3:33-37 .
           168
               0.1. 117 at 69. While arguing no construction is necessary, Fortinet suggests
   "a[n] appropriate plain meaning of 'policy' is 'a high-level overall plan embracing the
   general goals and acceptable procedures esp. of a governmental body."' Id. (citing 0 .1.
   118-1 , Ex. 2 (Merriam-Webster's Collegiate Diet. , 10th Ed . (1999)) atJA-0003085).
           16s Id.
           170
               Id. at 69-70 (citing Janssen Pharmaceutica, NV v. Mylan Pharm. , Inc., No.
   15-cv-760 (RGA) , 2017 WL 66342, at *2-3 (D . Del. Jan. 6, 2017) (rejecting argument
   that a "necessary condition" of a claim term is the same as a definition)).

                                                  48
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 49 of 64 PageID #: 5393




   termed policies" and re-writes it as "rules, that govern choices in the behavior of the

   system, are termed policies." 171 Fortinet insists by using the non-restrictive "which" and

   setting off the clause by commas, the sentence does not purport to define "policy." 172

          Fortinet also maintains BT's construction would confuse the jury because it could

   be interpreted to be at odds with the rest of the claim that specifies a policy must: (1)

   be "locally stored," and (2) "specify [a] a subject role identifying the components in the

   system which are expected to respond to a policy, and [b] an action element specifying

   an action to carried out." 173 The court rejects this criticism. The court does not foresee

   confusion arising from "rules that govern choices in behavior" also (1) being locally

   stored , (2) identifying the component that is going to make the choice in behaviour; and

   (3) specifying an action to carry out.

          Other than insisting the term does not need to be construed , and the now-

   rejected confusion argument, Fortinet does not provide intrinsic-evidence-based

   argument that BT's proposed definition is inappropriate. 174 Moreover, BT's proposed

   definition, even if not an explicit definition, arises from the patent's written description,

   as opposed to Fortinet's suggested plain meaning as reflected in an unrelated

   nontechnical dictionary.



          171
              Id. at 70.
          112 Id.
          173
              Id. (quoting '971 patent, claim 12).
          174
              The court notes the Janssen Pharmaceutica found the plaintiffs' proposed
   construction was not defined in the patent and rejected that proposal. Janssen
   Pharmaceutica , 2017 WL 66342, at *2. There, defendants' offered their own
   substantive definition which the court also rejected before arriving on its own definition
   derived from the written description of the patent in suit and technical dictionaries. Id.
   at *3.

                                                 49
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 50 of 64 PageID #: 5394




          Thus, the court recommends construing ""policies"/ "policy" to mean: "rules that

   govern choices in behavior"/ "a rule that governs a choice in behavior."

          12.    "role" ('971 patent, claims 12, 17-19)

                 a.      BT's proposed construction: "a name for a group (zero or more
                         members) of related members"

                         Or alternatively:

                         "A name for a group (zero or more members) of related members.
                         The members are related in that components that are ultimately
                         associated with a role (per the requirement of the claims) will be
                         managed by the same policy"

                 b.      Fortinet's proposed construction: "a name for a group (zero or
                         more members) of network components performing a common
                         function "

                 c.      Court's construction: "A name for a group (zero or more members)
                         of related members. The members are related in that components
                         that are ultimately associated with a role (per the requirement of
                         the claims) will be managed by the same policy"

          Although the patent provides a definition of "role," the parties propose

   constructions that attempt to further clarify that definition.

          Independent claim 12 recites :

          12. A method of managing a computer network having a plurality of
          network components ... , said method comprising :

                 registering local network components at each of said agents,

                 identifying and storing at each of said agents one or more roles
                 associated with each component, and

                 obtaining at each of said agents policies relevant to the stored roles
                 of the registered components,

                 wherein each of the policies are locally stored and specify a subject
                 role identifying the components in the system which are expected
                 to respond to a policy and an action element specifying an action to

                                                 50
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 51 of 64 PageID #: 5395




                     be carried out. 175

           The written description provides a definition of "role":

          The subject element 48 identifies those entities (e.g. components) in the
          system which are expected to respond to a policy. Identification of these
          entities is done by role. A role is a name for a group (zero or more
          members) of related members. This is important so that a policy can refer
          to entities which are not present or not known at the time of creation if
          they can subsequently be linked with the role .176

           BT indicates it would accept the explicit definition recited in the patent 177 but

   states "[b]oth BT and Fortinet appear to agree ... that providing an explanation for how

   the 'members' are related would increase the clarity of the construction. "178

          Two are two disputes with regard to that sought-for clarity: (1) whether the

   members can be anything, including human beings, or whether they are limited to

   "network components"; and (2) whether the members are related by a "common

   function. "

          With respect to the first dispute, Fortinet argues "roles" have to be network

   components , and there is no support in the patent for the idea that a human can hold a

   role.179 The patent gives examples of roles: "Every component (e.g . target 154, subject

   152) has one or more role I56a,b (e.g. admin, user etc) and one address 158a,b (to

   locate the component) ." 18° Fortinet contends the roles identified as "admin" and "user"

   refer to hardware in a network, i.e., network components (e.g. , a router, switch , server,



           175
                 '971 patent, claim 12.
           176
                 Id. at 4:38-44 .
           177
                 D.I. 117 at 71 , 75 ; Markman Tr. at 90:18-21 .
           178
                 D.I. 117 at 75.
           179
                 Markman Tr. at 82 :22-83:2 .
           180
                 '971 patent at 7:16-18 .

                                                    51
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 52 of 64 PageID #: 5396




   etc.) , specifically suggesting an administrator router as an example.181

          The court does not agree that the intrinsic record precludes a "role" from being

   associated with groups of human users. Contrary to Fortinet's suggested

   "administrative router" as a referenced network component, the written description

   refers to "[t]he administrator of a router ... will have ultimate control of its configuration,

   including the permitted extent of control by other users" 182 and explains "[t]he

   management agent 70 configures and manages these routers 74. The administrator 82

   (or other appropriate means) registers the routers 74 ."183 These, and other references

   to an administrator, each imply an administrator may be a human. 184 It follows that

   examples of "admin" (and "users") as "roles" in the written description may also be

   human. 185


          181
               Markman Tr. at 83:2-25.
          182
               '971 patent at 4: 6-8 .
           183
               Id. at 8:24-26.
           184
               See, e.g. , id. at 1:20-24 ("Distributed systems are a well known phenomenon
   for large organizations. Such systems consist of a large number of heterogeneous
   components and the systems and their components provide significant management
   burdens for system administrators."); id. at 2:45-47 ("The administrator can set extra
   policies to define how conflict can be detected and resolved, for example for each
   component of the distributed system."); id. at 5:12-15 ("Policies and events 80 are
   received by the management agent 70 from the communications medium 78 and can
   arise either from system events or from actions by an administrator 82 .") ; see also id. at
   7:51-54 , 9:3-5 , 9:9-12 , 9:36-40.
           185
               Although not raised by Fortinet at Markman , or in response to BT's Markman
   argument on the issue, in briefing on BT's now-abandoned construction that included
   "members related by behavior," Fortinet cited BT's representation during prosecution
   distinguishing prior art that "the policies that are mentioned elsewhere in Yates appear
   to relate to access by human users and perhaps specify which people can access what
   information" as excluding human users from a role. D.I. 117 at 76 (quoting D.I. 89-1 ,
   Ex. I (Notice of Allowability) at JA-0000708. The prior sentence to that quotation reads:
   "For example, there is no teaching of the recited policies specifying an action to be
   carried out by the identified components." Id. , Ex. I at JA-0000708. BT maintains the
   statement explains the policies need to specify actions to be taken by a component, not

                                                 52
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 53 of 64 PageID #: 5397




          Relatedly, the court also finds members are not required to be network

   components , as Fortinet contends. Rather, members are distinct from components.

   The patent explains "[t]he subject element 48 identifies those entities (e.g. components)

   in the system which are expected to respond to a policy." 186 "Role" is defined as a

   "name for a group ... of related members. " 187 "Identification of these entities [e.g.,

   components] is done by role[, i.e., a group of related members]." 188 As BT explained at

   Markman , the patent uses roles as a way to decide which policies should manage

   which groups of components but, rather than identifying these groups by components,

   the inventor used roles "so that a policy can refer to entities [e.g., components] which

   are not present or not known at the time of creation if they can subsequently be lined

   with the role." 189 Claim 12 also describes roles as distinct from components:

   "identifying and storing at each of said agents one or more roles associated with each

   componenf' ; "obtaining at each of said agents policies relevant to the stored roles of the

   registered components": "wherein ... a subject role identifying the components in the

   system which are expected to respond to a policy[.]" 190

          Because the court rejects the premise of Fortinet's construction that equates

   members with network components, it also rejects Fortinet's construction that network


   a human, and has nothing to do with the proper construction of "role. " 0.1. 117 at 76;
   Markman Tr. at 93: 16-25.
          186
              '971 patent at 4:38-40. In briefing, Fortinet confirms components are
   examples of entities. See 0 .1. 117 at 73 ("[E]ntities (e .g. , components) that share a
   common 'respon[se] to a policy' all share the same role." (citing '971 patent at 4:38-
   40.)).
          187
              '971 patent at 4:40-42.
          188
              Id. at 4:40.
          189
              Markman Tr. at 92 :4-13 ; '971 patent at 4:42-44.
          190
              '971 patent, claim 12.

                                                53
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 54 of 64 PageID #: 5398




   components "perform[] a common function." BT's inclusion of "[t]he members are

   related in that components that are ultimately associated with a role (per the

   requirement of the claims) will be managed by the same policy" in its proposed

   construction is consistent with the written description and claims of the patent.

          Thus, the court recommends construing "role" to mean: "A name for a group

   (zero or more members) of related members. The members are related in that

   components that are ultimately associated with a role (per the requirement of the

   claims) will be managed by the same policy."

                        Disputed Term Appearing in the '971 Patent

         The only disputed term appearing in the '357 patent is "a message-exchange

   system including the exchange of group specific tags."

         13.     "a message-exchange system including the exchange of group specific
         tags" ('358 patent, claim 26, 50)

                 a.     BT's proposed construction: "a system that facilitates agent
                        communications, including the communication of group specific
                        tags"

                 b.     Fortinet's proposed construction: "a system for hindering the
                        spread of attacks to agents in other groups using group-specific
                        tags"

                 c.     Court's construction: "a system for hindering the spread of attacks
                        to agents in other groups using group-specific tags"

         This term appears independent method claims 26 and 50:

         26. A method providing computer security among a plurality of
         inter-communicating computers having associated software agents, said
         method comprising:

                dividing a plurality of said agents into plural groups, each agent
                corresponding with other agents in its respective group but not with
                agents in other groups, a message-exchange system including the

                                               54
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 55 of 64 PageID #: 5399




                 exchange of group specific tags[ . . . .] 191

          50 . A method comprising computer security for a plurality of
          inter-communicating software agents together forming a plurality of agent
          groups, each agent corresponding with other agents in its respective
          group but not with agents in other groups via a message-exchange
          system including the exchange of group specific tags, the agents
          cooperating to perform said method comprising :

                 comparing at each agent actual behavior patterns of an agent's
                 own group with stored expected behavior patterns; and

                 each agent communicating by a message-exchange system in
                 which, when one agent determines that a security threat does or
                 may exist, that agent sends a warning message, including an
                 anomaly pattern indicative of the threat, to other agents in its
                 group. 192

          BT contends its proposed construction , "facilitating agent communications" (i.e. ,

   the exchange of messages) among agents, reflects the language of the claims and is

   supported by the patent's figures and written description. 193 It asserts Fortinet's

   proposed construction overlooks the exchange of messages among agents , and

   instead focuses on "hindering the spread of attacks to agents." 194 BT argues Fortinet's

   proposed construction is both contrary to the intrinsic evidence and improper functional

   claiming. 195 BT contends "including the communication of group specific tags" is clear

   on its face and requires no construction. 196

          Fortinet asserts statements the patentee made during prosecution regarding the


          191 '358 patent, claim 26.
          192 Id., claim 50 .
          193 D.I. 117 at 84-85.
          194 Id. at 85 .
          195 Id. (citing Storage Tech . Corp. v. Cisco Sys. , Inc., 329 F.3d 823 , 832 (Fed .
   Cir. 2003) (noting that limiting "claim scope based on the purpose of the invention ... is
   impermissible")).
          19s Id.



                                                   55
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 56 of 64 PageID #: 5400




    novelty of its tag system hindering attacks from spreading easily are clear disclaimers of

   claim scope. 197 Fortinet argues BT's functional claiming criticism is unsupported by law,

   and its construction properly defines the claim in the context of the written description

   and prosecution history.198 Fortinet also criticizes BT's suggestion that the term be

   viewed as two discrete parts, "message-exchange system" and "including the

   communication of group specific tags ," with only the first requiring construction. 199

    Fortinet contends both phrases of the claim are inextricably linked and reflect one

   concept. 200 The entire disputed phrase is purportedly only one message-exchange

   aspect of the invention , and the written description describes other, distinct, message-

   exchange aspects of the invention.201

          With respect to its disclaimer argument, Fortinet relies on the following

    prosecution statement by the patentee :

          The applicant's exemplary embodiment uses clustered sub-groups of
          agents based on a social tag mechanism-which is believed to be novel
          when applied in the relevant context as a defense mechanism. That is, if
          one sub-group is compromised, the attack is hindered from spreading
          easily to all of the agents in the other sub-groups. . . . Such feature is
          now found in amended independent claims 1 and 25.202

          BT explains the statement distinguishes the invention's use of groups that hinder

    attack spread , not the tags by themselves. 203 It argues that although groups may be



          197
               Id. at 86.
          198
               Id. at 87-88 .
           199
               Id. at 87.
           200 Id.
           201
               Id. (citing '358 patent at 2:45-48, 2:52-56) .
           202
               0.1. 89-3 , Ex. J at JA-0001023.
           203
               0.1. 117 at 89. At Markman , BT stated "including the exchange of group-
    specific tags just means the tags are in those messages." Markman Tr. at 96:18-20.

                                                56
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 57 of 64 PageID #: 5401




   based on the use of a tag mechanism, this does not justify imposing Fortinet's

   proposed limitation into the message-exchange system. 204 The court disagrees.

          The applicant's statement did not distinguish his invention based solely on its

    use of groups. He unambiguously represented that the invention 's novelty was that it

   "uses clustered sub-groups of agents based on a social tag mechanism." 205 The

   applicant explained the novelty of the sub-groups based on tags "applied in the relevant

   context as a defense mechanism" in the next sentence: "That is, if one sub-group is

   compromised, the attack is hindered from spreading easily to all of the agents in the

   other sub-groups." 206 The applicant specified claims 1 and 25 were amended to reflect

   the described "hindering" feature . The amendment to claim 1 to include the same

   disputed phrase before the court is shown as follows:

           1. (Currently Amended) A computer security system comprising:
          a plurality of inter-communicating computers including software agents
          f4-4-} together forming an a plurality of agent group§., the system each
          agent corresponding with other agents in its respective group but not with
          agents in other groups via a message-exchange system including the
          exchange of group specific tags[.] 207

          The patentee's prosecution statements, and related amendments , support

    Fortinet's argument that the entire phrase must be construed, rather than viewed as two

   distinct parts with only "message-exchange system" being defined . These statements

   also demonstrate the inapplicability of the Storage Tech. case relied upon by BT.


          204
               D.I. 117 at 89.
          205
               D.I. 89-:-3, Ex. J at JA-0001023.
           206
               Id., Ex. J at JA-0001023.
           207
               Id., Ex. J at JA-0001012. Claim 25 was also amended without adding the
   term at issue. As explained below, however, that claim applies to a different message-
   exchange aspect, one addressed to "an anomaly pattern indicative of the threat." See
   id., Ex. J at JA-1001016.

                                              57
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 58 of 64 PageID #: 5402




          In Storage Tech. , the district court relied on the written description, prosecution

   history, and extrinsic evidence in the form of a declaration by the defendant's expert

   witness for a construction that improperly read an additional limitation into the claims. 208

   The Federal Circuit stated the district court used extrinsic evidence "to limit claim scope

   based on the purpose of the invention, which is impermissible."209 Here, the court is

   considering the patentee's own prosecution statement, i.e., intrinsic evidence, and is

   not importing an additional , extraneous , limitation .

          The '358 patent's written description and claims also support Fortinet's argument

   that the "message-exchange system including the exchange of group specific tags"

   should be construed as one phrase as it is but one message-exchange aspect of the

   invention. In one instance, the written description also describes an aspect of the

   invention using "a message-exchange system in which , as messages pass between a

   first agent and a second agent, the ability of the first agent to recognize the second as

   friendly increases." 210 Unasserted claim 24 reflects this aspect reciting : "a

   message-exchange system in which , as messages pass between a first agent and a

   second agent, the ability of the first agent to recognize the second as friendly

   increases. "211 In another instance, "a message-exchange system in which , when one

   agent determines that a security threat does or may exist, that agent sends a warning

   message, including an anomaly pattern indicative of the threat, to other agents in the




          208
                 Storage Tech ., 326 F.3d at 831 .
          209
                 Id. at 832 (citation omitted) .
          21 0
                 '358 patent at 2:45-48 .
          211
                 Id. , claim 24 .

                                                     58
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 59 of 64 PageID #: 5403




   group" 212 is described . Unasserted claim 25 reflects this same language .213 The

   disputed term before the court, "a message-exchange system including the exchange of

   group specific tags ," is described in yet another aspect of the invention as using a

   system with "each agent corresponding with other agents in its respective group, but not

   agents in other groups, by a message-exchange system including the exchange of

   group specific tags. "214

          Finally, Fortinet argues the written description further supports inclusion of its

   proposed "hindering" language.

          As previously mentioned, inter-agent trading takes place by exchange of
          tag messages 18. In addition to being a simple mechanism for exchange
          of information between agents, the message transfers are designed to
          enhance the process of cohesion and agent identification within the agent
          group. Via the dynamic interchange of encrypted tags, the agents are
          able to distinguish between authorised and unauthorised agents.215

   This language indicates exchange of tag messages are not simply a vehicle for

   transmiss ion of information. 216 The written description explains the importance of tag

   message exchange:

          Each agent sub-group then interacts only with its local group , as the
          neighbouring groups (or "cells'? would be culturally separate due to their
          unique set of encrypted identifying tags. Hence. even if an attack
          succeeds in penetrating one of the agent's communities and subverts the
          agent in that group, it would still have to penetrate the remaining cells
          individually. 217

          "Hence ," the result of the described culturally separate agent groups due to their


          212
                Id. at 2:52-56.
          213
                See id.• claim 25.
          214
                Id. at2:61-64 .
          215
                Id. at 6:5-12.
          216
                Markman Tr. at 103:14-23.
          217
                '358 patent at 6:27-33.

                                                59
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 60 of 64 PageID #: 5404




   group specific tags is that "even if an attack succeeds in penetrating one of the agent's

   communities and subverts the agent in that group, it would still have to penetrate the

   remaining cells individually," i.e., the spread of attacks to agents in other groups is

    hindered. 218

           Reading the intrinsic evidence as a whole, including the claims, written

   description, and prosecution history supports Fortinet's position. Thus, the court

    recommends construing "a message-exchange system including the exchange of group

   specific tags" to mean: "a system for hindering the spread of attacks to agents in other

   groups using group-specific tags."

   VII.    RECOMMENDED DISPOSITION

   Order: The Court's Claim Construction

           At Wilmington, this J5_th day of April, 2021, having heard oral argument, having

    reviewed the papers submitted with the parties' proposed claim constructions, and

    having considered all of the parties' arguments (whether or not explicitly discussed

    herein);

           The court recommends the district court construe the stipulated terms, and the

   disputed terms, as follows:




           218
                 Markman Tr. at 103: 1-9.

                                                60
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 61 of 64 PageID #: 5405




                   Claim Term                                    Court's Construction



                                       StiRulated Terms

    a. "each agent corresponding with other            each agent corresponding with other
    agents in its respective group but not with        agents in its respective group but not with
    agents in other groups, a                          agents in other groups, via a
    message-exchange system including the              message-exchange system including the
    exchange of group specific tags"                   exchange of group specific tags

    '358 patent claim 26
    b. "maintaining and tracking groupwide             maintaining and tracking groupwide
    measures of agent status or behavior               measures of agent status or behavior;
    comparing actual behavior patterns of the
    measure for a given group with known               comparing actual behavior patterns of the
    normal behavior patterns"                          measure for a given group with known
                                                       normal behavior patterns
    '358 patent claim 26
    c. "multi-stage analysis"                          plain meaning

    '237 patent claims 2, 6, 22, 23, 27, 31

    '641 Patent Claims 2, 6

    d. "post-filtering residue, wherein the            status data that undergoes negative and
    postfiltering residue is data neither              positive filtering, but is neither discarded
    discarded nor selected by filtering" /             by such negative filtering nor selected by
    "post-filtering residue, wherein the               such positive filtering
    post-filtering residue is neither discarded
    nor selected by the filtering"

    '237 patent claims 1, 18, 26

    '641 Patent Claims 1, 18
    e. "agents"                                        software programs that can make
                                                       determinations to act
    '971 Patent Claims 12, 17-19

    '358 Patent Claims 26 , 35, 50




                                                  61
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 62 of 64 PageID #: 5406




                   Claim Term                                    Court's Construction



    f. "group specific tags"                           plain meaning

    '358 Patent Claim 26 , 50

                                        Dis~uted Terms
    1. "status data"                                   data extracted from or generated about
                                                       the traffic or system processing it that is
    '237 patent claims 1, 2, 6, 10, 14, 16, 18,        informative as to the status of the
    22-27 , 31 , 35 , 41                               network and its components

    '641 patent claims 1, 2, 6, 10, 14, 16
    2. "dynamically"                                   during actual operation , rather than
                                                       offline
    '237 patent claims 1, 2, 6, 10, 14, 16, 18,
    22-27, 31 , 35, 39 , 41

    '641 patent claims 1, 2, 6, 10, 14, 16
    3. "probe"                                         a probe is a discrete component that
                                                       collects data from one or more network
    '237 patent claims 1, 6, 10, 14, 18, 22-           components to which it is attached , filters
    26 , 31 , 35 , 39;                                 or otherwise analyzes the data that has
                                                       been collected , transmits noteworthy
    '641 patent claims 1, 6, 10, 14                    information, and receives feedback in
                                                       order to update its capabilities of analysis
    4. "information received about an                  information received from a probe about
    identified potentially security-related            an identified potentially security-related
    event occurring on the network, wherein            event occurring on the network, wherein
    the potentially security-related event is          the potentially security-related event is
    identified by filtering followed by an             identified at the probe by filtering status
    analysis of post-filtering residue"                data followed by an analysis of
                                                       post-filtering residue
    '641 patent claim 18
    5. "customer information"                          information about a customer

    '641 patent cla im 18




                                                  62
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 63 of 64 PageID #: 5407




                    Claim Term                                  Court's Construction



    6. "problem ticket"                            a consolidation of the event record,
                                                   correlated customer information and
    '641 patent claims 18, 19                      symptom record, and linked problem
                                                   resolution assistance information
    7. "a group of user computers"/ "group"        the user computers that the network
                                                   architecture allows to communicate
    '845 patent claims 1, 3, 9, 19, 20 , 21, 23    directly or through a server to which the
                                                   user computers are connected
    8. "suspect data"/ "a suspect data,            data identified by one or more user
    wherein the suspect data is identified by      computers, such computer(s) having
    the user computer as a possible security       concluded without aid from centralized
    threat by the user computer" / "a piece or     analysis that the data indicates a
    set of suspect data identified by one or       possible security threat
    more of the group of user computers as a
    possible security threat"

    '845 Patent Claims 1, 3, 9, 19, 20, 21,
    and 23
    9. "an identifier of the piece or set of       a substantially unique descriptor for a
    suspected data"                                particular piece or set of suspect data
                                                   other than the data itself
    '845 Patent Claims 1, 3, 9, and 19
    10. "act in respect of any particular piece    act in respect of any particular piece or
    or set of suspect data when the count          set of suspect data only when the count
    maintained therefor is substantially equal     maintained therefor is substantially equal
    to or greater than at least one threshold      to or greater than at least one threshold
    value"                                         value

    '845 Patent Claims 1, 19
    11. "policies" / "policy"                          rules that govern choices in behavior/ a
                                                       rule that governs a choice in behavior
    '971 Patent Claims 12, 17-19




                                                  63
Case 1:18-cv-01018-CFC-MPT Document 141 Filed 04/15/21 Page 64 of 64 PageID #: 5408




                    Claim Term                              Court's Construction



    12. "role"                                    A name for a group (zero or more
                                                  members) of related members. The
    '971 Patent Claims 12, 17-19                  members are related in that components
                                                  that are ultimately associated with a role
                                                  (per the requirement of the claims) will be
                                                  managed by the same policy

    13. "a message-exchange system                a system for hindering the spread of
    including the exchange of group specific      attacks to agents in other groups using
    tags"                                         group-specific tags

    '358 Patent Claim 26 , 50

           Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) , FED. R. CIV. P. 72 (b), and D. DEL.

   LR 72 .1, any objections to this Report and Recommendation shall be filed within

   fourteen (14) days limited to ten (10) pages after being served with the same. Any

   response shall be limited to ten (10) pages and filed within fourteen (14) days

   thereafte r.

           The parties are directed to the Court's Standing Order in Non-Pro Se Matters for

   Objections Filed under FED. R. CIv. P. 72 dated October 9, 2013 , a copy of which is

   found on the Court's website (www.ded.uscourts.gov.)

                                                         Isl Mary Pat Thynge
                                                     CHIEF U.S. MAGISTRATE JUDGE




                                                64
